Exhibit 10.03

 

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

 

NEXSTAR BROADCASTING, INC.

 

AND

 

JEWELL TELEVISION CORPORATION

 

Dated as of May 21, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1

   Definitions    1

1.2

   Singular/Plural; Gender    9

ARTICLE II PURCHASE AND SALE

   9

2.1

   Purchase and Sale    9

2.2

   Payment of Purchase Price    9

2.3

   Closing Date Deliveries    9

2.4

   Proration; Adjustments to Purchase Price    10

2.5

   Taxes    12

2.6

   Risk of Loss    12

2.7

   [Intentionally Deleted]    12

2.8

   Access    12

2.9

   Accounts Receivable    13

2.10

   Accounts Payable    14

2.11

   Noncompete Agreement    14

ARTICLE III GOVERNMENTAL APPROVALS AND CONTROL OF STATION

   14

3.1

   FCC Consent    14

3.2

   Control Prior to Closing    14

3.3

   Governmental Approvals    14

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

   15

4.1

   Organization    15

4.2

   Authorization; Enforceability    15

4.3

   Absence of Conflicting Agreements    15

4.4

   Purchased Assets    16

4.5

   Title to Purchased Assets; Liens and Encumbrances    16

4.6

   Equipment    16

4.7

   The Contracts    16

4.8

   Intangible Property    17

4.9

   Real Property    17

4.10

   The Leases    18

4.11

   Financial Statements and Interim Financial Statements    19

4.12

   No Changes    19

4.13

   No Litigation; Labor Disputes; Compliance with Laws    20

4.14

   Taxes    20

4.15

   Governmental Authorizations    21

4.16

   Compliance with FCC Requirements    21

4.17

   Insurance    22

4.18

   Brokers    22

4.19

   Employees    22

4.20

   Employee Benefit Plans    22

4.21

   Environmental Compliance    23

 

-i-



--------------------------------------------------------------------------------

4.22

   Affiliation Agreement    24

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

   24

5.1

   Organization    24

5.2

   Authorization; Enforceability    24

5.3

   Absence of Conflicting Laws and Agreements    24

5.4

   Brokers    24

5.5

   Absence of Litigation    25

5.6

   Qualifications of Buyer    25

ARTICLE VI CERTAIN MATTERS PENDING THE CLOSING

   25

6.1

   Notice of Adverse Changes    25

6.2

   Operations Pending Closing    25

6.3

   FCC Reports    26

6.4

   Consents    26

6.5

   Cooperation; Reasonable Efforts; Release    26

6.6

   Tax Returns and Payments    26

6.7

   Release of Liens    27

6.8

   Public Announcement    27

6.9

   Exclusivity    27

6.10

   Real Estate Matters    27

6.11

   Access and Information    28

6.12

   Certain Operating Events    28

ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

   28

7.1

   Compliance with Agreement    28

7.2

   Representations and Warranties    28

7.3

   Deliveries at Closing    29

7.4

   Other Documents    29

7.5

   Required Approvals and Consent    29

7.6

   Absence of Investigations and Proceedings    29

7.7

   FCC Consent    29

7.8

   Licenses    29

7.9

   Release of Liens    29

ARTICLE VIII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

   29

8.1

   Compliance with Agreement    29

8.2

   Representations and Warranties    30

8.3

   Deliveries at Closing    30

8.4

   Other Documents    30

8.5

   Absence of Investigations and Proceedings    30

8.6

   Governmental Consents    30

ARTICLE IX INDEMNIFICATION

   30

9.1

   Survival of Representations and Warranties    30

 

-ii-



--------------------------------------------------------------------------------

9.2

   Indemnification by Seller    31

9.3

   Indemnification by Buyer    31

9.4

   Indemnification Procedures    32

9.5

   Remedies    33

9.6

   Certain Limitations of Liability    34

9.7

   Determination of Loss and Amount    34

9.8

   Survival    34

ARTICLE X FURTHER AGREEMENTS

   34

10.1

   Event of Loss    34

10.2

   Station Employees    34

10.3

   Bulk Transfer    35

10.4

   Non-Solicitation    35

10.5

   Rescission of Agreement    35

ARTICLE XI TERMINATION; MISCELLANEOUS

   36

11.1

   Termination    36

11.2

   Rights on Termination; Waiver    37

11.3

   Further Assurances    37

11.4

   Survival    37

11.5

   Entire Agreement; Amendment; Waivers    38

11.6

   Expenses    38

11.7

   Benefit; Assignment    38

11.8

   Confidentiality    38

11.9

   Notices    40

11.10

   Counterparts; Headings    40

11.11

   Income Tax Position    40

11.12

   Severability    40

11.13

   No Reliance    41

11.14

   Judicial Interpretation    41

11.15

   Saturdays, Sundays and Legal Holidays    41

11.16

   Governing Law    41

 

EXHIBITS

 

Assumption Agreement

   Exhibit A

Bill of Sale and Assignment

   Exhibit B

Buyer’s Closing Certificate

   Exhibit C

Buyer’s Performance Certificate

   Exhibit D

Assignment and Assumption of Contracts

   Exhibit E

Assignment and Assumption of Leases

   Exhibit F

Seller’s Closing Certificate

   Exhibit G

Seller’s Performance Certificate

   Exhibit H

Noncompete Agreement

   Exhibit I

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

1.1

   Assumed Liabilities

1.2

   Contracts

1.3

   Copyrights

1.4

   Equipment

1.5

   Leases

1.6

   Licenses

1.7

   Motor Vehicles

1.8

   Permitted Liens

1.9

   Real Property

1.10

   Retained Assets

1.11

   Trademarks

4.3

   Required Consents

4.4

   Purchased Assets Exceptions

4.5

   Title Exceptions

4.7

   Contract Exceptions

4.8

   Intangible Property Exceptions

4.9

   Real Property Exceptions

4.10

   Lease Exceptions and Finance Leases

4.11(a)

   Financial Statements

4.11(b)

   Interim Financial Statements

4.12

   Changes

4.13

   Litigation

4.14

   Tax Exceptions

4.15

   FCC License Exceptions

4.16

   FCC Equipment Exceptions

4.19

   Employees

4.20

   Employee Benefit Plans

4.21

   Environmental Exceptions

5.6

   Qualification of Buyer

6.12

   Certain Operating Events

7.5

   Required Approvals and Consents

 

-iv-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made this 21st day of May, 2004, by and between
Jewell Television Corporation, a Texas corporation (“Seller”), and Nexstar
Broadcasting, Inc., a Delaware corporation (“Buyer”).

 

R E C I T A L S:

 

A. The Seller owns all of the assets of commercial television broadcast station
KLST (TV), San Angelo, Texas (the “Station”), including certain licenses,
permits and authorizations issued by the FCC.

 

B. Seller is willing to sell to Buyer and Buyer is willing to purchase from
Seller, substantially all of the assets, business, properties and rights of
Seller related to the conduct of the Station, other than the Retained Assets, on
the terms and subject to the conditions set forth herein.

 

C. Seller and Buyer are entering into a Time Brokerage Agreement (the “TBA”)
simultaneously with the execution and delivery of this Agreement pursuant to
which Buyer will provide programming to the Station and sell advertising time
related to such programming, and Seller will air such programming and
advertising, subject to the terms of the TBA.

 

NOW, THEREFORE, in consideration of the Recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. Except as specified otherwise, when used in this Agreement, the
following terms shall have the meanings specified:

 

“Accounts Payable” shall mean all accounts payable of Seller (other than
Tradeout Payables) related to the Station as of any date or time of
determination as determined in accordance with generally accepted accounting
principles and Section 2.4;

 

“Accounts Receivable” shall mean all accounts receivable of Seller (other than
Tradeout Receivables) related to the Station as of any date or time of
determination as determined in accordance with generally accepted accounting
principles and Section 2.4;

 

“Adjustment Amount” shall have the meaning set forth in Section 2.4(d);

 

“Adjustment List” shall have the meaning set forth in Section 2.4(d);

 

“Adjustment Time” shall have the meaning set forth in Section 2.4(a);

 



--------------------------------------------------------------------------------

“Affiliate” of any particular Person shall mean any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise except that, with respect to Seller, Affiliate
shall also mean T. E. Kimbell, Joy W. Kimbell, and Lewis M. Kimbell, III;

 

“Affiliation Agreement” shall mean the network affiliation agreement by and
between CBS and Seller, dated as of September 1, 1995, as amended on August 28,
2002, as amended and supplemented;

 

“Agreement” shall mean this Asset Purchase Agreement, together with the
Schedules and the Exhibits attached hereto, as the same shall be amended from
time to time in accordance with the terms hereof;

 

“Assumed Contract” shall mean any Contract described in clause (b) of the
definition of the term “Assumed Liabilities”;

 

“Assumed Liabilities” shall mean (a) the liabilities of Seller, if any, listed
on Schedule 1.1; (b) the obligations of Seller under (i) the Contracts listed on
Schedule 1.2, (ii) Contracts not required pursuant to Section 4.7 to be listed
on Schedule 1.2 (other than Contracts described in clauses (iii) and (iv) of
Section 4.7(a)), (iii) Contracts entered into after the date hereof and prior to
the Closing Date in accordance with this Agreement, and (iv) the Leases, in each
case to the extent such obligations arise from and accrue with respect to the
operation of the Station after the Closing Date, and in each case except those
Contracts and Leases, if any, included in the Retained Assets; (c) the
liabilities, obligations and claims resulting from the operation of the Station
following the Adjustment Time; and (d) liabilities under Permitted Liens;
provided that, Assumed Liabilities shall not include, without limitation, (A)
liabilities of Seller arising out of any facts, circumstances or actions that
constitute a misrepresentation or breach of any warranty or covenant by Seller
made in this Agreement or the TBA, (B) the Seller’s obligations under this
Agreement or the TBA, (C) liabilities arising out of the termination of
employees of the Station prior to the Adjustment Time, (D) any indebtedness for
borrowed money of the Seller, (E) all taxes of Seller that result from or have
accrued in connection with the operation of the Station prior to the Closing and
any income taxes incurred by the Seller during the period of operations under
the TBA, (F) any liabilities of Seller resulting from, or arising out of,
relating to, in the nature of or caused by any breach of contract, breach of
warranty, tort, infringement, claim or lawsuit relating to the period prior to
the Adjustment Time, (G) the liabilities of Seller for the accrued vacation of
its employees, (H) severance liabilities with respect to terminated employees as
described in Section 10.2, (I) the Pre-TBA Payables, and (J) all liabilities
related to any Plan or Benefit Arrangement, including without limitation, any
Station Employee Benefit Plan;

 

“Assumption Agreement” shall mean an instrument in the form of Exhibit “A”
attached hereto by which the Assumed Liabilities shall be assumed by Buyer;

 

“Benefit Arrangements” shall mean a benefit program or practice providing for
bonuses, incentive compensation, vacation pay, severance pay, insurance,
restricted stock, stock options, employee discounts, company cars, tuition
reimbursement or any other perquisite or benefit

 

-2-



--------------------------------------------------------------------------------

(including, without limitation, any fringe benefit under Section 132 of the
Code) to employees, officers or independent contractors that is not a Plan;

 

“Bill of Sale and Assignment” shall mean an instrument in the form of Exhibit
“B” attached hereto, by which Seller shall convey to Buyer title to the Customer
Lists, the Equipment, the Intangible Property, the Licenses, the Miscellaneous
Assets, the Motor Vehicles, the Records and the Trade Secrets;

 

“Buyer’s Closing Certificate” shall mean the certificate of Buyer in the form of
Exhibit “C” attached hereto;

 

“Buyer’s Performance Certificate” shall mean the certificate of Buyer in the
form of Exhibit “D” attached hereto;

 

“Cash” shall mean all moneys of Seller, whether in the form of cash, cash
equivalents, marketable securities, short-term investments or deposits in bank
or other financial institution accounts of any kind;

 

“Closing” shall mean the conference to be held at 10:00 a.m., New York, New York
time on the Closing Date at such place as the parties may mutually agree to in
writing, at which time the transactions contemplated by this Agreement shall be
consummated;

 

“Closing Date” shall mean the date on which the Closing occurs which shall be
(a) December 20, 2004 or such later date which is 10 days after the date on
which the FCC Consent is granted, or (b) such other date as Buyer and Seller may
agree upon in writing. The Closing shall be deemed effective as of 12:01 a.m.,
San Angelo, Texas time, on the Closing Date;

 

“Code” shall mean the Internal Revenue Code of 1986, as amended;

 

“Communications Act” means the Communications Act of 1934, as amended, together
with the rules and published policies of the FCC;

 

“Contract Assignment” shall mean the Assignment and Assumption of Contracts, in
the form of Exhibit “E” attached hereto, by which Seller shall assign the
Assumed Contracts to Buyer and Buyer shall assume the Assumed Liabilities
arising under such Contracts;

 

“Contracts” shall mean those agreements (other than those included in the
Retained Assets and other than the Leases) under which the business of the
Station is conducted by Seller, whether written, oral or implied, including all
contractual obligations incurred by Seller for the Program Rights, including
without limitation those agreements listed on Schedule 1.2;

 

“Copyrights” shall mean all rights of Seller to copyrights and copyright
applications related to the Station, including without limitation those items
described on Schedule 1.3;

 

“Customer Lists” shall mean all lists, documents, written information and
computer tapes and programs and other computer readable media used by or in
Seller’s possession concerning past, present and potential purchasers of
advertising or services from the Station;

 

-3-



--------------------------------------------------------------------------------

“Environmental Condition” means the presence of Hazardous Materials in the
environment or building materials, the release of Hazardous Materials to the
environment, or the disposal of wastes to land-based storage or disposal
facilities (such as landfills), whether at the Purchased Assets or otherwise,
including any migration of Hazardous Materials through air, soil, surface water,
groundwater or sediments at, to or from the Assets or at, to or from any
Off-Site Location.

 

“Environmental Laws” shall mean the rules and regulations of the FCC, the
Environmental Protection Agency and any other federal, state or local government
authority pertaining to human exposure to RF radiation and all applicable rules
and regulations of federal, state and local laws, including statutes,
regulations, ordinances, codes, and rules, as amended, relating to the discharge
or removal of air pollutants, water pollutants or process waste water or
hazardous or toxic substances, including, but not limited to, the Federal Solid
Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
and the Occupational Safety and Health Act of 1970, each as amended, regulations
of the Environmental Protection Agency, regulations of the Nuclear Regulatory
Agency, regulations of the Occupational Safety and Health Administration and
regulations of any state department of natural resources or state environmental
protection agency, now in effect;

 

“Environmental Liabilities” means all claims, liabilities and damages, whether
known or unknown, contingent or otherwise, arising prior to, on or after the
Closing Date, resulting or arising from or related to: (i) any violation or
alleged violation of or non-compliance with Environmental Laws, whether prior
to, on or after the Closing Date, with respect to the ownership, lease,
maintenance or operation of the Station or the Purchased Assets, including, but
not limited to, any fines or penalties and the costs associated with correcting
any such violations or non-compliance; and (ii) Environmental Conditions or
exposure to Hazardous Materials at, on, in, under, adjacent to or migrating or
discharged to or from the Station or Purchased Assets prior to, on or after the
Closing Date, including, without limitation, loss of life, injury to persons or
property (including from exposure to asbestos-containing materials), damage to
natural resources, and remediation of Environmental Conditions.

 

“Equipment” shall mean all machinery, equipment, furniture, fixtures,
furnishings, toolings, parts, blank films and tapes and other items of tangible
personal property owned or leased by Seller which are used or useable in the
operation of the Station, including without limitation to those items listed on
Schedule 1.4;

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

 

“Event of Loss” shall mean any loss, taking, condemnation, damage or destruction
of or to any of the Purchased Assets or the Station;

 

“FCC” means the Federal Communications Commission;

 

-4-



--------------------------------------------------------------------------------

“FCC Consent” shall mean action or actions by the FCC granting its consent to
the assignment of the Licenses from Seller to Buyer;

 

“Final Order” shall mean an FCC Consent, with respect to which no action,
request for stay, petition for rehearing or reconsideration, appeal or review by
the FCC on its own motion is pending and as to which the time for filing or
initiation of any such request, petition, appeal or review has expired;

 

“Financing Lease” shall mean any Lease that is properly characterized as a
capitalized lease obligation in accordance with generally accepted accounting
principles;

 

“Hazardous Materials” shall mean any wastes, substances, or materials (whether
solids, liquids or gases) that are deemed hazardous, toxic, pollutants, or
contaminants, including without limitation, substances defined as “hazardous
wastes,” “hazardous substances,” “toxic substances,” “radioactive materials,” or
other similar designations in, or otherwise subject to regulation under, any
Environmental Laws. “Hazardous Materials” includes but is not limited to
polychlorinated biphenyls (PCB’s), asbestos, lead-based paints, infectious
wastes, radioactive materials and wastes and petroleum and petroleum products
(including, without limitation, crude oil or any fraction thereof);

 

“Intangible Property” shall mean: (a) the Copyrights; (b) the Trademarks; (c)
the Trade Secrets; (d) all of the rights of the Seller in and to the call
letters “KLST-TV,” “KLST-DT” or “KLST”; and (e) all rights of Seller in and to
all slogans, phrases or logos of the Station; and (f) all goodwill associated
therewith and with the Purchased Assets;

 

“Internet Web Sites” means all internet Domain Leases and Domain names of the
Station, the unrestricted right to the use of HTML content relating to the
Station located and publicly accessible from those Domain names, and the
“visitor” data base for those sites;

 

“Knowledge of Seller” or “to the Seller’s Knowledge” shall mean, collectively,
the actual knowledge of (i) T. E. Kimbell, (ii) Gordon Hay, and (iii) Roland
Bigley;

 

“Lease Assignment” shall mean the Assignment and Assumption of Leases in the
form of Exhibit “F” attached hereto, by which Seller shall assign to Buyer the
Leases or in the case of Leases of Real Property, in such other form as is
reasonably acceptable to the Title Company;

 

“Leases” shall mean those leases of Real Property and Equipment related to the
Station as listed on Schedule 1.5;

 

“Licenses” shall mean all licenses, permits and authorizations issued by the FCC
to Seller for the operation of the Station and all auxiliary facilities licensed
by the FCC for operation in connection with the Station, as listed on Schedule
1.6;

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, lease (including any capitalized lease) or
charge of any kind, whether voluntarily incurred or arising by operation of law
or otherwise, affecting any of the Purchased Assets or the Station, including
any agreement to give or grant any of the foregoing, any conditional sale or
other title retention agreement and the filing of or agreement to give any

 

-5-



--------------------------------------------------------------------------------

financing statement with respect to any of the Purchased Assets or the Station
under the Uniform Commercial Code of the State of Texas or comparable law of any
jurisdiction;

 

“Material Adverse Effect” shall mean a material adverse effect on the present or
future business, operations, financial condition or results of operations of the
Station or on the ability of Seller to perform its material obligations under
this Agreement or the TBA;

 

“Miscellaneous Assets” shall mean all tangible and intangible assets owned by,
leased by or licensed to Seller and used or useable in the operation of the
Station and not otherwise specifically referred to in this Agreement, including
any warranties related to any of the Purchased Assets, excepting therefrom only
the Retained Assets;

 

“Motor Vehicles” shall mean all motor vehicles owned by Seller related to the
operation of the Station including without limitation those listed on Schedule
1.7;

 

“Motor Vehicle Title Certificates” shall mean the official evidences of title to
the Motor Vehicles;

 

“Noncompete Agreement” shall mean the Noncompete agreement, in the form of
Exhibit “I” attached hereto;

 

“Off-Site Location” means any real property other than the Real Property.

 

“Permitted Liens” shall mean (i) Liens imposed by any governmental authority for
Taxes not yet due and/or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Seller in accordance with generally accepted accounting
principles; (ii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other non-consensual Liens arising in the ordinary course of
business and securing amounts not yet due and payable or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the Seller in accordance
with generally accepted accounting principles; (iii) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation; (iv) deposits to secure the performance of any or all of
the following: bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (v)
easements, rights-of-way, restrictions and other similar encumbrances on real
property incurred in the ordinary course of business, and encroachments (whether
or not in the ordinary course of business), which do not secure any monetary
amount and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business thereon; and (vi) all of the exceptions reflected in Schedule 1.8
or the title insurance policies attached thereto, provided the Liens reflected
in Schedule 1.8 are to be released by Closing. Schedule 1.8 also sets forth a
list of the Liens described in clauses (i) and (ii) above as Liens which are
being contested in good faith;

 

“Person” shall mean any natural person, general or limited partnership,
corporation, limited liability company or other entity;

 

-6-



--------------------------------------------------------------------------------

“Plan” shall mean any plan, program or arrangement, whether or not written, that
is an “employee benefit plan” as such term is defined in Section 3(3) of ERISA
and (i) which is established or maintained by Seller; (ii) to which Seller
contributed or was obligated to contribute, to fund or provide benefits; or
(iii) which provides or promises benefits to any person who performs or who has
performed services for Seller and because of those services is or has been (A) a
participant therein or (B) entitled to benefits thereunder;

 

“Pre-TBA Payables” shall mean the Accounts Payable of the Seller as of the
Adjustment Time other than the Tradeout Payables;

 

“Pre-TBA Receivables” shall mean the Accounts Receivable of the Seller as of the
Adjustment Time other than the Tradeout Receivables;

 

“Program Payments” shall have the meaning set forth in Section 2.4(b);

 

“Program Rights” shall mean all rights of Seller presently existing or obtained
prior to the Closing, in accordance with this Agreement, to broadcast television
programs or shows as part of the Station’s programming and for which Seller is
or will be obligated to compensate the vendor of such Program Rights, including
all film and program barter agreements;

 

“Purchased Assets” shall mean all rights of Seller in, to and under all assets
used or useable in the operation of the Station, including but not limited to
(a) the Contracts; (b) the Customer Lists; (c) the Equipment; (d) the Intangible
Property; (e) the Leases; (f) the Licenses; (g) the Miscellaneous Assets; (h)
the Motor Vehicles; (i) the Real Property; (j) the Records; (k) the Trade
Secrets; and (l) Internet Web Sites; in each case, other than the Retained
Assets;

 

“Purchase Price” shall mean the sum of Twelve Million Dollars ($12,000,000.00)
adjusted pursuant to Section 2.4;

 

“Real Property” shall mean the real property owned in fee simple or leasehold by
Seller more particularly described on Schedule 1.9, and all buildings,
improvements and fixtures thereon, together with all strips and gores, rights of
way, easements, privileges and appurtenances pertaining thereto, including any
right, title and interest of Seller in and to any street adjoining any portion
of the Real Property;

 

“Records” shall mean files and records, including schematics, technical
information and engineering data, programming information, correspondence, books
of account, employment records, customer files, purchase and sales records and
correspondence, advertising records, files and literature, and FCC logs, files
and records and other written materials of Seller relating to the Station other
than those that are Retained Assets; provided, however, that Records shall not
mean or include the articles of incorporation, certificates of formation,
limited liability company agreements, bylaws, qualifications to conduct business
as a foreign limited liability company, arrangements with registered agents
relating to foreign qualification, taxpayer and other identification numbers,
seals, minute books, and other documents and records relating to the
organization, maintenance and existence of Seller as limited liability
companies;

 

“Retained Assets” shall mean (a) Cash; (b) Pre-TBA Receivables (subject to
Buyer’s right to collect and use the proceeds of same as provided in Section 2.9
hereof); (c) any and all claims

 

-7-



--------------------------------------------------------------------------------

of Seller with respect to transactions prior to the Closing Date including,
without limitation, claims for tax refunds and refunds of fees paid to the FCC,
except to the extent any such item was taken into account in adjusting the
Purchase Price pursuant to Section 2.4 or relates to Assumed Liabilities or the
Purchased Assets; (d) all contracts of insurance entered into by Seller; (e) all
rights and obligations under any agreements listed on Schedule 1.10; (f) those
other assets, if any, described on Schedule 1.10; (g) all assets related to any
Plan or Benefit Arrangement (including without limitation each Station Employee
Benefit Plan); (h) the records and other documents described in the proviso to
the definition of Records above; (i) those employment contracts relating to
employees of Seller whom Buyer does not hire as provided in Section 10.2, and
(j) any of the rights of Seller under this Agreement, the TBA and under any
agreement or documents executed or to be executed in connection herewith or
therewith or any side agreement between Seller and Buyer entered into on or
after the date of this Agreement;

 

“Retained Liabilities” shall mean all the obligations and liabilities of Seller
whether now existing or previously or hereafter incurred other than the Assumed
Liabilities;

 

“Schedules” shall mean those schedules referenced in this Agreement which have
been bound in that separate volume executed by or on behalf of the parties, and
delivered concurrently with the execution of this Agreement, which schedules and
volume are hereby incorporated herein and made a part hereof;

 

“Seller’s Closing Certificate” shall mean the certificate of Seller in the form
of Exhibit “G” attached hereto;

 

“Seller’s Opinion of Counsel” means the legal opinion of counsel to Seller
addressed to Buyer in a form reasonably acceptable to Buyer;

 

“Seller’s Performance Certificate” shall mean the certificate of Seller in the
form of Exhibit “H” attached hereto;

 

“Station” shall have the meaning set forth in the Recitals;

 

“Station Employee Benefit Plans” shall mean any Plan or Benefit Arrangement in
which any current, former or retired employee of the Seller participates;

 

“TBA” shall have the meaning set forth in the recitals;

 

“Title Company” shall mean First American Title Insurance Company, or such other
title insurance company reasonably acceptable to Buyer;

 

“Trade Secrets” shall mean all proprietary or confidential information of Seller
relating to the Station;

 

“Trademarks” shall mean all of those names, trademarks, service marks, jingles,
slogans, logos, trademark and service mark registrations and trademark and
service mark applications owned, used, held for use, licensed by or leased by
Seller relating to the Station including without limitation those set forth on
Schedule 1.11;

 

-8-



--------------------------------------------------------------------------------

“Tradeout Agreement” shall mean any Contract pursuant to which Seller has sold
or traded commercial air time of the Station in consideration for any property
or services in lieu of or in addition to Cash, excluding film and program barter
agreements;

 

“Tradeout Payables” means all obligations of Seller arising under any Tradeout
Agreement, whenever made;

 

“Tradeout Receivables” means all current assets of Seller which are goods or
services receivable by Seller arising under any Tradeout Agreement, whenever
made;

 

“Warranty Deed” shall mean a special or limited warranty deed in a form
acceptable to the Title Company pursuant to which Seller shall convey to Buyer
at the Closing the Real Property owned by Seller, subject only to Permitted
Liens.

 

1.2 Singular/Plural; Gender. Where the context so requires or permits, the use
of the singular form includes the plural, and the use of the plural form
includes the singular, and the use of any gender includes any and all genders.
Except as specifically set forth herein, all Section and Article references are
to Sections and Articles of this Agreement.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Purchase and Sale. At the Closing on the Closing Date, and upon all of the
terms and subject to all of the conditions of this Agreement, Seller shall sell,
assign, convey, transfer and deliver to Buyer, and Buyer shall purchase the
Purchased Assets, including all of Seller’s legal and equitable interests
therein. Notwithstanding any provision of this Agreement to the contrary, Seller
shall not transfer, convey or assign to Buyer, but shall retain, all of its
right, title and interest in and to the Retained Assets.

 

2.2 Payment of Purchase Price.

 

(a) On the date of this Agreement, Buyer shall pay to Seller, by wire transfer
in immediately available funds, the sum of One Million Seven Hundred and Fifty
Thousand Dollars ($1,750,000.00);

 

(b) At Closing, Buyer shall pay to Seller, by wire transfer in immediately
available funds, an amount equal to the Purchase Price (as adjusted pursuant to
Section 2.4 below), less the amount paid pursuant to Section 2.2(a); and

 

(c) At Closing, Buyer shall assume the Assumed Liabilities pursuant to the
Assumption Agreement.

 

2.3 Closing Date Deliveries. At the Closing on the Closing Date:

 

(a) Seller shall deliver, or cause to be delivered to Buyer, properly executed
and dated as of the Closing Date: (i) the Assumption Agreement; (ii) the Bill of
Sale and Assignment; (iii) the Contract Assignment; (iv) the Lease Assignment;
(v) the Motor Vehicle Title Certificates; (vi) Seller’s Closing Certificate;
(vii) Seller’s Opinion of Counsel;

 

-9-



--------------------------------------------------------------------------------

(viii) Seller’s Performance Certificate; (ix) the Warranty Deed; (x) a
certificate of existence or good standing with respect to Seller from the
Secretary of State of Texas; (xi) the Noncompete Agreement; and (xii) other
documents as provided in Article VII hereof or as Buyer shall reasonably
request; and

 

(b) In addition to the payments described in Section 2.2, Buyer shall deliver,
or cause to be delivered to Seller, properly executed and dated as of the
Closing Date: (i) the Assumption Agreement; (ii) the Bill of Sale and
Assignment; (iii) Buyer’s Closing Certificate; (iv) Buyer’s Performance
Certificate; (v) the Receipt for Motor Vehicle Title Certificates; (vi) the
Contract Assignment; (vii) the Lease Assignment; (viii) Buyer’s Opinion of
Counsel; (ix) a certificate of existence or good standing with respect to Buyer
from the Secretaries of State of Delaware and Texas; (x) the Noncompete
Agreement; and (xi) such other documents as provided in Article VIII hereof or
as Seller shall reasonably request.

 

2.4 Proration; Adjustments to Purchase Price.

 

(a) For the purposes of (i) identifying the Purchased Assets, Retained Assets,
Assumed Liabilities and Retained Liabilities, (ii) determining the adjustment to
the Purchase Price, if any, to be made pursuant to this Section 2.4, and (iii)
identifying the Pre-TBA Receivables and Pre-TBA Payables for the purpose of
Section 2.9, all prepaid or deferred revenue, prepaid expenses, accrued income
and accrued expenses of the Station as of 12:01 a.m., San Angelo, Texas time on
June 1, 2004 (the “Adjustment Time”) shall, except as otherwise expressly
provided herein, be adjusted and allocated between Seller and Buyer to reflect
the principle that all revenue, income and expenses (including, without
limitation, accrued liabilities for vacation pay, sick pay, compensatory pay and
similar amounts, and amounts that may become payable in respect of unlicensed
software, whether or not Seller’s normally accrue such amounts) arising from the
operation of the Station or relating to the Purchased Assets before the
Adjustment Time shall be for the account of Seller, and all revenue, income and
expenses arising from the operation of the Station or relating to the Purchased
Assets from and after the Adjustment Time shall be for the account of Buyer
under this Agreement or the TBA. Any and all rebates which, under any agreements
in effect as of the Adjustment Time, may be payable after such date to any
advertiser or other user of the Station’s facilities, based in part on business,
advertising or services prior to the Closing Date, shall be borne by Seller and
Buyer ratably in proportion to revenues received or volume of business done by
each during the applicable period. Any and all agency commissions which are
subject to adjustment after the Adjustment Time based on revenue, volume of
business done or services rendered in part before the Adjustment Time and in
part after the Adjustment Time shall be shared by Seller, on the one hand, and
Buyer, on the other hand, ratably in proportion to the revenue, volume of
business done or services rendered, as the case may be, by each during the
applicable period.

 

(b) Treatment of Program Liabilities. Notwithstanding anything to the contrary
set forth in Section 2.4(a) above, as between Buyer and Seller with respect to
all Contracts relating to Program Rights (“Program Contracts”):

 

(i) Seller will be allocated all obligations to make cash payments of license
and usage fees pursuant to any Program Contract (“Program Payments”) which

 

-10-



--------------------------------------------------------------------------------

first becomes due and payable under the terms of the Program Contract in
question prior to the first day of the calendar month which includes the
Adjustment Time;

 

(ii) Buyer will be allocated all Program Payments which first become due and
payable under the terms of the Program Contract in question after the last day
of the calendar month which includes the Adjustment Time; and

 

(iii) with respect to Program Payments which first become due and payable under
the terms of the Program Contract in question during the calendar month which
includes the Adjustment Time: (A) Seller will be allocated a portion of each
such Program Payment which is equal to a fraction, the numerator of which is the
number of days (if any) in such calendar month which are prior to the Adjustment
Time and the denominator of which is the total number of days in such calendar
month, and (B) Buyer will be allocated the remaining portion of such Program
Payments.

 

(c) To the extent not inconsistent with the express provisions of this
Agreement, the allocations made pursuant to Sections 2.4(a) and (b) above shall
be made in accordance with generally accepted accounting principles.

 

(d) Net settlement of the adjustments contemplated under Section 2.4 shall be
made at the Closing by increasing or decreasing the Purchase Price
appropriately, if feasible based on Seller’s and Buyer’s good faith estimates.
For items not readily subject to ascertainment at the Closing, the following
procedures shall apply: Buyer shall prepare and deliver to Seller within thirty
(30) business days following the Closing Date, or such earlier or later date as
shall be mutually agreed to by Seller and Buyer, an itemized list (the
“Adjustment List”) of all sums which, as described in Section 2.4(e) below,
shall increase or decrease the Purchase Price, with a brief explanation thereof.
Such list shall show the net amount of the increase or decrease to the Purchase
Price (the “Adjustment Amount”). If the Adjustment Amount is a decrease to the
Purchase Price, Seller shall pay such amount to Buyer. If the Adjustment Amount
is an increase to the Purchase Price, Buyer shall pay such amount to Seller.
Except as provided otherwise in Section 2.4(f), payment of the Adjustment Amount
shall be made not later than fifteen (15) business days following the delivery
of the Adjustment List.

 

(e) The items set forth on the Adjustment List and the calculation of the
Adjustment Amount shall each reflect the understanding that the Purchase Price
shall be:

 

(i) decreased by the amount, if any, by which Tradeout Payables as of the
Adjustment Time exceed Tradeout Receivables as of the Adjustment Time by more
than $10,000; and

 

(ii) decreased by the amount of all liabilities under Financing Leases, if any,
existing as of the Adjustment Time.

 

(f) Not later than fifteen (15) business days following the delivery of the
Adjustment List, Seller may furnish Buyer with written notification of any
dispute concerning any items shown thereon or omitted therefrom together with a
detailed explanation in support of Seller’s position in respect thereof. If
Seller does not furnish Buyer such a written notification during such fifteen
(15) business day period, then Buyer’s determination of the Adjustment

 

-11-



--------------------------------------------------------------------------------

Amount (as set forth in the Adjustment List) will be final and binding on Buyer
and Seller as of the last day of such fifteen (15) business day period. If
Seller does furnish Buyer such a written notification during such fifteen (15)
business day period, then Buyer and Seller shall consult to resolve any such
dispute for a period of fifteen (15) business days following the notification
thereof. In the event of any such dispute, that portion of the Adjustment Amount
that is not in dispute shall be paid to the party entitled to receive the same
on the day for payment provided in Section 2.4(d). If such fifteen (15) business
day consultation period expires and the dispute has not been resolved, the
matter shall be referred to an independent “Big Five” public accounting firm
mutually agreed upon by Seller and Buyer (the “Accountants”), which shall
resolve the dispute and shall render its decision (together with a brief
explanation of the basis therefor) to Buyer and Seller not later than twenty
(20) business days following submission of the dispute to it; provided, however,
if Buyer and Seller is unable to mutually agree upon an independent public
accounting firm, then Buyer and Seller shall each choose an independent public
accounting firm and those firms shall appoint a third independent public
accounting firm to act as the Accountants. The Accountants’ determination of the
disputed portion of the Adjustment Amount (the “Disputed Amount”) will become
final and binding on Buyer and Seller on the business day after the date upon
which a written report setting forth such determination is delivered to Seller
and Buyer. The Disputed Amount shall be paid by the party required to pay the
same within five (5) business days after the delivery of a copy of such decision
to Seller and Buyer. The fees and expenses of the Accountants shall be shared
equally by Seller, on the one hand, and Buyer on the other hand.

 

(g) The Adjustment List to the extent not disputed within the specified period
by Seller, any mutually agreed written settlement of any such dispute concerning
the Adjustment List and any determination of disputed items by the Accountants
shall be final, conclusive and binding on the parties hereto absent manifest
error.

 

2.5 Taxes. All federal, state, local and other transfer, sales and use taxes and
recording costs applicable to, imposed upon or arising out of the transfer to
Buyer of the Purchased Assets as contemplated by this Agreement shall be shared
equally by Buyer on the one hand, and Seller on the other. Notwithstanding
anything else herein, (a) Seller shall pay and be solely responsible for the
Texas State franchise tax due in May of 2004 assessed with respect to the
operations of the Station in 2003, and (b) Seller and Buyer shall pay and be
responsible for their pro rata portion (5/12 shall be paid by Seller and 7/12
shall be paid by Buyer) of the Texas State franchise tax due in May of 2005
assessed with respect to the operations of the Station in 2004.

 

2.6 Risk of Loss. The risk of all Events of Loss prior to the Closing shall be
upon Seller and the risk of all Events of Loss at or subsequent to the Closing
shall be upon Buyer.

 

2.7 [Intentionally Deleted]

 

2.8 Access.

 

(a) Subject to Section 11.8(b), Seller and its authorized agents, officers and
representatives, upon prior written request, shall have access to the
appropriate records of Buyer to conduct such examination and investigation as
Seller deems necessary to assure compliance

 

-12-



--------------------------------------------------------------------------------

with this Article 2, and to permit Seller to comply with its tax reporting
compliance requirements, provided that such examination and investigation shall
be at Seller’s sole cost and expense and shall be during the Station’s normal
business hours, shall not unreasonably interfere with the Station’s operations
and activities and shall not, after the consummation of the Closing, constitute
Seller’s exercising control over the Station under the Communications Act.

 

(b) Subject to Section 11.8(a), Buyer and its authorized agents, officers and
representatives, upon prior written request, shall have access to the
appropriate records of Seller to conduct such examination and investigation as
Buyer deems necessary to assure compliance with this Article 2, and to permit
Buyer to comply with its tax reporting compliance requirements, provided that
such examination and investigation shall be at Buyer’s sole cost and expense and
shall be during Seller’s normal business hours, shall not unreasonably interfere
with Seller’s operations and activities. Without limiting the foregoing Seller
will (i) give Buyer and its authorized agents, officers and representatives such
access to such books and records pertaining to Seller and the Station as may
reasonably be required in order to perform any audit or other review and any
disclosure that they may deem appropriate in connection with the Buyer’s
business, and Seller (to the extent such consent is necessary) hereby consents
to the use of information contained in such books and records for any such
purpose, and (ii) use reasonable efforts to assist Buyer and its authorized
agents, officers and representative in the conduct of such audit or other
review.

 

2.9 Accounts Receivable.

 

(a) From and after the Adjustment Time until the earlier of (i) the six month
anniversary of the Adjustment Time, and (ii) the termination of this Agreement
(the “Collection Period”), Buyer agrees to use reasonable efforts to collect, as
agent for Seller, the Pre-TBA Receivables in the manner regularly pursued by
Buyer with respect to the collection of its accounts receivable and in the
ordinary course of business. Within ten (10) days of the last day of the
Collection Period, Buyer shall remit to Seller in immediately available funds,
an amount equal to (i) the proceeds of all Pre-TBA Receivables collected by
Buyer from and after the Adjustment Time, less (ii) all Pre-TBA Payables
actually paid by Buyer or reimbursed by Buyer to Seller. Under no circumstances
shall Buyer hold for its own account the proceeds of Pre-TBA Receivables to
offset any amount Buyer believes it is owed under this Section 2.9 or any other
provision of the Agreement or the TBA.

 

(b) Within twenty (20) days following the last day of the Collection Period,
Buyer will deliver to Seller all records of uncollected Pre-TBA Receivables
(provided that Buyer may retain copies of such records). In the collection of
accounts receivable, all payments received by Buyer from account debtors will be
applied first to the Pre-TBA Receivables and then to Buyer’s accounts
receivable, in the order of origination (i.e., “first-in, first-out”), unless
the account debtor specifies otherwise, in which case the proceeds shall be
applied as specifically designated by the account debtor. Buyer or Seller will
promptly deliver to the other a true copy of any notice of a dispute as to the
validity or enforceability of a Pre-TBA Receivable received from an account
debtor. Buyer shall not agree to any settlement, discount or reduction of any
Pre-TBA Receivable without the prior written consent of Seller. Buyer’s
collection obligation under this Section 2.9 shall not include any obligation to
bring suit, engage a collection agent or take any legal action for the
collection of any Pre-TBA Receivable. After the last day of the

 

-13-



--------------------------------------------------------------------------------

Collection Period, Buyer shall, if requested by Seller, execute and deliver
letters, in form and substance reasonably satisfactory to Seller and Buyer, to
the effect that the respective account debtor should send payments on the
Pre-TBA Receivables to Seller’s designee.

 

2.10 Accounts Payable. Once a week Buyer shall provide Seller with copies of all
invoices seeking payment for Pre-TBA Payables received by Buyer and not
previously sent to Seller. Buyer shall pay any such Pre-TBA Payables in the
ordinary course unless Seller objects in writing thereto prior to the time Buyer
has made such payment. Any such objection shall describe in reasonable detail
the basis for such objection. To the extent Seller objects to the payment of any
Pre-TBA Payable, Buyer and Seller shall cooperate with each other to resolve the
matter with the applicable account debtor.

 

2.11 Noncompete Agreement. Contemporaneously with the Closing, the Buyer and T.
E. Kimbell shall enter into the Noncompete Agreement.

 

ARTICLE III

GOVERNMENTAL APPROVALS AND CONTROL OF STATION

 

3.1 FCC Consent. It is specifically understood and agreed by Buyer and Seller
that the Closing shall be in all respects subject to, and conditioned upon, the
receipt of prior FCC Consent. Buyer and Seller shall prepare and file with the
FCC, as soon as practicable but in no event later than ten (10) business days
after the execution of this Agreement, all requisite applications and other
necessary instruments and documents to request the FCC Consent and any necessary
extensions thereof to comply with the Closing Date. After the aforesaid
applications, instruments and documents have been filed with the FCC, Buyer and
Seller shall diligently take, or fully cooperate in the taking of, all necessary
and proper steps, and provide any additional information reasonably requested,
and use their respective reasonable commercial efforts to resolve and/or
overcome objections that may be asserted by the FCC or any third party, in order
to obtain the prompt grant of the FCC Consent. No party hereto shall take any
action that such party knows or should know would adversely affect obtaining the
FCC Consent, or adversely affect the FCC Consent becoming a Final Order. Buyer
and Seller shall each pay one half of all FCC filing or transfer fees relating
to the transactions contemplated hereby irrespective of whether the transactions
contemplated by this Agreement are consummated and irrespective of whether such
fees are assessed before or after the Closing.

 

3.2 Control Prior to Closing. Except as permitted by the TBA, between the date
hereof and the Closing Date, Buyer shall not directly or indirectly control,
supervise or direct, or attempt to control, supervise or direct, the operation
of the Station. Such operation, including complete control and supervision of
all programs, employees and policies, shall be the sole responsibility of
Seller.

 

3.3 Governmental Approvals. In the event a third party or any governmental
authority (including, without limitation, the FCC, the Securities and Exchange
Commission, or the Department of Justice) challenges the transactions
contemplated by this Agreement based upon the qualifications of Buyer to hold
the Licenses, Buyer shall take the lead and bear all costs incurred in defending
against such challenges and in prosecuting the applications contemplated

 

-14-



--------------------------------------------------------------------------------

by section 3.1 hereof until the earlier of (i) the date on which the FCC Consent
has been granted or (ii) the date on which this Agreement is terminated pursuant
to Section 11 hereof.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article IV are true, correct and complete as of the date of this Agreement, as
follows:

 

4.1 Organization. Seller is a corporation organized, validly existing and in
good standing under the laws of the State of Texas. Seller has the power and
authority to own, lease, and operate its properties and to conduct its business
as it is now being conducted.

 

4.2 Authorization; Enforceability. The execution, delivery and performance of
this Agreement and the TBA and all of the documents and instruments required
hereby by Seller are within the power of Seller and have been duly authorized by
all necessary action by Seller. This Agreement and the TBA are, and the other
documents and instruments required hereby will be, when executed and delivered
by Seller, the valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, subject only to bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting the enforceability or rights of creditors generally and by general
equitable principles which may limit the right to obtain equitable remedies.

 

4.3 Absence of Conflicting Agreements. Except for the FCC Consent or as
described on Schedule 4.3, neither the execution, delivery or performance of
this Agreement or the TBA in accordance with their respective terms by Seller
nor the consummation of the sale and purchase of the Purchased Assets or any
other transaction contemplated by this Agreement (including, without limitation,
the commencement or continuation of operations under the TBA), does or will,
with or without the giving of notice, or the lapse of time or both, or
otherwise:

 

(a) conflict with, result in a breach of, or constitute a default under, the
organizational documents of Seller, or any federal, state or local law, statute,
ordinance, rule or regulation applicable to Seller, or any court of
administrative order or process applicable to Seller, or any material contract,
agreement, arrangement, commitment or plan to which Seller is a party or by
which Seller is bound and which relates to, the ownership or operation of the
Station or the Purchased Assets;

 

(b) result in the creation of any Lien upon any of the Purchased Assets, except
for Permitted Liens;

 

(c) terminate, amend or modify, or give any other Person the right to terminate,
amend, modify, abandon or refuse to perform any material contract, agreement,
arrangement, commitment or plan to which Seller is a party and which relates to,
the ownership or operation of the Station or the Purchased Assets;

 

(d) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, any duties or obligations are
to be performed, or any rights or benefits are to be received, under any
material contract, agreement, arrangement,

 

-15-



--------------------------------------------------------------------------------

commitment or plan to which Seller is a party and which relates to the ownership
or operation of the Station or the Purchased Assets;

 

(e) require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any court or governmental
or public agency or other authority other than the FCC; or

 

(f) require the consent of any Person under any material agreement, arrangement
or commitment of any nature to which Seller is party, by which Seller is bound,
or by which the Purchased Assets are bound or subject.

 

4.4 Purchased Assets. The Purchased Assets include all of the assets, properties
and rights of every type and description, real, personal and mixed, tangible and
intangible, that are necessary for the business of owning and operating the
Station as currently conducted, with the exception of the Retained Assets.
Except as set forth on Schedule 4.4, all inventories of supplies, tubes and
spare parts necessary or appropriate for the operation of the Station are at
levels at least equal to the Station’s usual and customary levels.

 

4.5 Title to Purchased Assets; Liens and Encumbrances. Except as set forth on
Schedule 4.5, Seller owns good and marketable title to or has valid leasehold
interests in all of the Purchased Assets (other than the Real Property as to
which the provisions of Section 4.9 shall apply) free and clear of any and all
Liens except for Permitted Liens.

 

4.6 Equipment. Except as set forth on Schedule 4.4, each of the material items
of Equipment is in operable condition and is not in need of imminent repair or
replacement and has been serviced and maintained by Seller in accordance with
normal industry standards and practices and FCC rules and regulations.

 

4.7 The Contracts. Except as set forth on Schedule 4.7:

 

(a) Schedule 1.2 lists all agreements relating to properties, undertakings or
commitments to or for third parties in the operation and conduct of the Station
except for (i) agreements (other than Tradeout Agreements) for the sale of time
on the Station that involve the purchase of less than Five Thousand Dollars
($5,000.00) in advertising time and require performance over a period of less
than thirty (30) days, (ii) other agreements which are cancelable by Seller or
its assignee without breach or penalty on not more than thirty (30) days notice
and which involve average annual payments or receipts by the Station of less
than Five Thousand Dollars ($5,000.00) in the case of any single contract and
Fifteen Thousand Dollars ($15,000.00) in the aggregate, (iii) all agreements,
documents and instruments related to any indebtedness for borrowed money of
Seller, and (iv) Seller’s corporate records and internal organizational
documents;

 

(b) Seller has performed, or is in compliance with, each material term, covenant
and condition of each of the Contracts required to be listed on Schedule 1.2,
and no material event of default on the part of Seller, and to the Knowledge of
Seller, any other party thereto, exists under any of the Contracts required to
be listed on Schedule 1.2;

 

-16-



--------------------------------------------------------------------------------

(c) each of the Contracts listed on Schedule 1.2 is in full force and effect,
unimpaired by any acts or omissions of Seller, and constitutes the legal and
binding obligation of, and is enforceable against Seller, and to the Knowledge
of Seller, against each other party thereto in accordance with its terms,
subject only to bankruptcy, insolvency, reorganization, moratorium or similar
laws at the time in effect affecting the enforceability or rights of creditors
generally and by general equitable principles which may limit the right to
obtain equitable remedies;

 

(d) Seller has furnished or made available to Buyer true and complete copies of
all written Contracts required to be listed on Schedule 1.2, including all
amendments, modifications and supplements thereto, and Schedule 1.2 contains
summaries of the following provisions of all oral Contracts which involve Five
Thousand Dollars ($5,000.00) or more in the case of any single oral Contract and
Fifteen Thousand Dollars ($15,000.00) or more in the aggregate: the parties
thereto, and the nature and value of the goods and services to be provided
thereunder;

 

(e) Schedule 1.2 sets forth an accurate and complete list of all Tradeout
Agreements, and sets forth for each Tradeout Agreement the parties thereto, the
value of broadcast time required to be provided on the Station from and after
the date shown on such Schedule and the value of goods and services to be
provided to the Station from and after such date.

 

4.8 Intangible Property. Except as set forth on Schedule 4.8:

 

(a) there are no claims, demands or proceedings instituted, pending or, to the
Knowledge of Seller, threatened by any Person pertaining to or challenging
Seller’s right to use any of the Intangible Property;

 

(b) to the Knowledge of Seller, Seller is not infringing upon or otherwise
acting adversely to any trademark, trade name, patent or copyright owned by a
third party;

 

(c) there are no royalty agreements between Seller and any third party relating
to any of the Intangible Property;

 

(d) the Intangible Property constitutes all of the intangible and intellectual
property interests and other intellectual property necessary or appropriate for
or used in the operation of the Station (other than Copyrights and Trademarks
with respect to Program Rights); and

 

(e) all Copyrights and Trademarks are listed on Schedule 1.3 and Schedule 1.11,
respectively, and all Intangible Property is transferable to Buyer by the sole
act of Seller.

 

4.9 Real Property. Except as disclosed on Schedule 4.9:

 

(a) Seller has good, marketable and insurable fee simple or leasehold interests,
as applicable, in the Real Property, and such Real Property includes all real
property necessary for the business of the Station as currently conducted or
used in the operation of the Station. Attached to Schedule 4.9 are all policies
of title insurance currently existing in favor of

 

-17-



--------------------------------------------------------------------------------

Seller with respect to the Real Property. Except for Permitted Liens and the
items set forth on Schedule 4.9, there are no Liens on any portion of the Real
Property. No Lien set forth or required to be set forth on Schedule 4.9
materially interferes with the operation of the Station as currently operated;

 

(b) Seller has not received notice of any pending condemnation or similar
proceeding affecting the Real Property or any portion thereof, and to the
Knowledge of Seller, no such action is presently threatened;

 

(c) Seller has not received any written notice from any insurance company of any
defects or inadequacies in the Real Property or any part thereof, which would
materially adversely affect the insurability of the Real Property or the
premiums for the insurance thereof. Seller has not received any notice from any
insurance company which has issued or refused to issue a policy with respect to
any portion of the Real Property or by any board of fire underwriters (or other
body exercising similar functions) requiring the performance of any repairs,
alterations or other work with which compliance has not been made;

 

(d) there are no parties in possession of any portion of the Real Property other
than Seller, whether as lessees, tenants at will, trespassers or otherwise;

 

(e) there is no law, ordinance, order, regulation or requirement now in
existence, (other than Environmental Laws) which would require any material
expenditure to remediate, remedy, remove, modify or improve any of the Real
Property in order to bring it into substantial compliance therewith;

 

(f) the Real Property has adequate direct access to and from completed,
dedicated and accepted public roads, and there is no pending or, to the
Knowledge of Seller, threatened governmental proceeding which would impair or
curtail such access; and

 

(g) to the Knowledge of Seller, there are no material structural, electrical,
mechanical, plumbing, air conditioning, heating or other defects in the
buildings or towers located on the Real Property and the roofs of the buildings
located on the Real Property are free from leaks and in good condition, ordinary
wear and tear excepted.

 

4.10 The Leases. Except as set forth on Schedule 4.10:

 

(a) the Leases described on Schedule 1.5 constitute all of the lease agreements
between Seller and third parties relating to the operation of the Station or the
Purchased Assets;

 

(b) Seller has performed each material term, covenant and condition of each of
the Leases which is required to be performed by Seller at or before the date
hereof, and no material default or event which with the passing of time or
giving of notice or both would constitute a default on the part of the Seller
and, to the Knowledge of Seller, on the part of any other party thereto, exists
under any Lease;

 

(c) each of the Leases is in full force and effect, unimpaired by any acts or
omissions of Seller, and constitutes the legal and binding obligation of, and is
legally enforceable

 

-18-



--------------------------------------------------------------------------------

against Seller, and to the Knowledge of Seller, against each other party thereto
in accordance with its terms;

 

(d) Seller has furnished or made available to Buyer true and complete copies of
the Leases, including any and all amendments thereto;

 

(e) there are no leasing commissions or similar payments due, arising out of,
resulting from or with respect to any Lease to which Seller is a party; and

 

(f) each of Seller’s Financing Leases is listed as such on Schedule 4.10.

 

4.11 Financial Statements and Interim Financial Statements.

 

(a) Attached as Schedule 4.11(a) are true and complete copies of Seller’s
audited Statements of Revenues and Expenses and Supplementary Schedules—Income
Tax Basis for the years ended December 31, 2002 and December 31, 2003
(collectively, the “Financial Statements”). The Financial Statements are in
accordance with the books and records of Seller, have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent with preceding years and present fairly in all material respects the
financial condition of the Seller as of the date indicated and the results of
the Station’s operations and changes in cash flows for the period then ended.

 

(b) Attached as Schedule 4.11(b) are true and complete copies of certain
financial statements of Seller as of April 30, 2004 (collectively, the “Interim
Financial Statements”). The Interim Financial Statements are in accordance with
the books and records of Seller, have been prepared in accordance with generally
accepted accounting principles applied on a basis consistent with the Financial
Statements and present fairly in all material respects the financial condition
of Seller as of the date indicated and the results of the Station’s operations
and changes in cash flows for the period then ended; subject, however, to
year-end adjustments which, in the aggregate, will not be materially adverse and
provided that the Interim Financial Statements do not contain footnotes and lack
other presentation items.

 

4.12 No Changes. Except as set forth on Schedule 4.12 or as otherwise
contemplated by this Agreement, since December 31, 2003 through the Adjustment
Time, there has not been any:

 

(a) amendment or termination of any Contract, Lease or License to which Seller
is a party with respect to the Station except in the ordinary course of
business;

 

(b) increase in compensation paid, payable or to become payable by Seller to any
of its employees at the Station, except in the ordinary course of business;

 

(c) extraordinary losses (whether or not covered by insurance) or waiver by
Seller of any extraordinary rights of value;

 

(d) notice from any of the Station’s sponsors or any customers (determined on
the basis of the Station’s revenues for the trailing twelve (12) month period)
as to any of such sponsor’s or customer’s intention not to conduct business with
the Station, the result of which

 

-19-



--------------------------------------------------------------------------------

loss or losses of business, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;

 

(e) sale, assignment, lease or other transfer or disposition of any of the
Purchased Assets or properties of the Station except in the ordinary course of
business;

 

(f) adverse change in cable carriage or channel position on which the Station is
carried (on any cable system with more than 1,000 subscribers);

 

(g) period of four (4) consecutive days or more during which the Station was off
the air for any reason or a period of fifteen (15) days or more during which the
Station operated at substantially reduced power;

 

(h) termination of the Affiliation Agreement or loss by the Station of the CBS
network affiliation; or

 

(i) change in the financial condition, business, assets or results of operation
of the Station which has had a Material Adverse Effect.

 

4.13 No Litigation; Labor Disputes; Compliance with Laws. Except as set forth on
Schedule 4.13:

 

(a) except for FCC rulemaking proceedings generally affecting the television
broadcasting industry, there is no decree, judgment, order, litigation at law or
in equity, arbitration proceeding or other proceeding before or by any
commission, agency or other administrative or regulatory body or authority
pending or, to the Knowledge of Seller, threatened, to which Seller is a party
or otherwise relating to the Station or the Purchased Assets which could
reasonably be expected to have a Material Adverse Effect;

 

(b) there is no material investigation by any commission, agency or other
administrative or regulatory body or authority pending or to the Knowledge of
Seller threatened, which is specifically concerned with the operations, business
or affairs of Seller, the Station or the Purchased Assets;

 

(c) the Station is not subject to or bound by any labor agreement, there is no
labor dispute, grievance, controversy, strike or request for union
representation or organizational effort with respect to a labor union pending or
to the Knowledge of Seller threatened against Seller relating to or affecting
the business or operations of the Station; and

 

(d) Seller has carried on and conducted the business and affairs of the Station
in compliance with all applicable federal, state and local laws, statutes,
ordinances, rules and regulations, and all applicable court or administrative
orders or processes.

 

4.14 Taxes. Except as disclosed on Schedule 4.14:

 

(a) Seller has duly filed all required federal, state and local tax returns,
reports and estimates for all years and periods (and portions thereof) for which
any such returns, reports and estimates were due to be filed by Seller (taking
into account any permitted extensions), and

 

-20-



--------------------------------------------------------------------------------

any and all amounts shown on such returns and reports to be due and payable have
been paid in full except as may be contested in good faith. All of such returns,
reports and estimates are true and complete in all material respects. Seller has
withheld all taxes required to be withheld under applicable law and regulations,
and such withholdings have either been paid to the proper governmental agency or
set aside in accounts for such purpose, or accrued, reserved against and entered
upon the books of Seller, as the case may be; and

 

(b) There are, and after the date of this Agreement will be, no tax deficiencies
(including penalties and interest) of any kind assessed against or relating to
Seller or the Purchased Assets with respect to any taxable periods ending on or
before, or including, the Closing Date of a character or nature that would
result in Liens (other than Permitted Liens) or claims on any of the Purchased
Assets or on Buyer’s title or use of the Purchased Assets or that would result
in any claim against Buyer or the Purchased Assets; provided, however, that
Seller shall not be deemed to make any representations or warranty with respect
to any Liens or claims arising by reason of, or attributable to, Buyer’s use or
operation of the Station or the Purchased Assets on or after the Adjustment
Time.

 

4.15 Governmental Authorizations. Seller holds, and, on the Closing Date Seller
will hold, all regular and valid licenses, permits and authorizations issued by
the FCC set forth on Schedule 1.6. Such licenses, permits and authorizations
constitute all of the licenses, permits and authorizations that are necessary
under the Communications Act for the operation of the Station. The Licenses are
in full force and effect. Except as set forth on Schedule 4.15, no
qualifications, registrations, filings, privileges, franchises, licenses,
permits, approvals or authorizations other than the Licenses and those as set
forth on Schedule 4.15 are required for Seller to own and operate the Station in
the manner operated on the date hereof. As of the date hereof, (i) no action or
proceeding is pending or, to the Knowledge of Seller, threatened before the FCC
or any other governmental authority to revoke, refuse to renew or materially and
adversely modify the Licenses (except for FCC rulemaking proceedings generally
affecting the television broadcasting industry), and (ii) there is no pending,
issued or outstanding or, to the Knowledge of Seller, threatened investigation,
order to show cause, cease and desist order, notice of violation, notice of
apparent liability, notice or forfeiture, petition or complaint with respect to
the Station or any of the Licenses. The most recent renewal of the Licenses was
granted in the ordinary course for a full renewal term without any conditions
(other than conditions set forth in the grant of renewal or the general rules of
the FCC). Seller is not aware of any act or omission that could reasonably be
expected to result in a refusal by the FCC to renew the Station’s License for a
full term in the normal course upon the timely filing of a complete and properly
executed application for renewal and payment of all applicable filing fees.

 

4.16 Compliance with FCC Requirements. Except as set forth on set forth on
Schedule 4.16, the Station, its physical facilities, electrical and mechanical
systems and transmitting and studio equipment are being and have been operated
in all material respects in accordance with the specifications of the Licenses,
and the Station is in compliance in all material respects with the
Communications Act, including Part 17, 47 CFR 17.1 et seq. regarding
Construction, Marking and Lighting of Antenna Structures. Except as set forth on
Schedule 4.16, Seller has complied in all material respects with the
Communications Act concerning advertising in children’s programming, and the
record keeping obligations related thereto. Except as set forth on Schedule
4.16, all obligations, reports and other filings required by the

 

-21-



--------------------------------------------------------------------------------

FCC with respect to the Station, including, without limitation, material
required to be placed in the Station’s public inspection file, have been
properly and timely filed. Except as set forth on Schedule 4.16, no cable
television system or satellite service provider has notified Seller of any
signal quality deficiency or copyright indemnity or other prerequisite to cable
or satellite carriage of the Station’s signal, and no cable television system or
satellite service provider has notified Seller that it has declined or
threatened to decline such carriage or failed to respond to a request for
carriage or sought any form of relief from carriage from the FCC.

 

4.17 Insurance. Seller has such amounts and types of insurance coverage as is
reasonable and customary for a broadcast television station such as the Station.
Seller is not in default with respect to any of its insurance policies, nor has
Seller failed to give any notice or present any claim under any policies in a
due and timely fashion.

 

4.18 Brokers. Neither this Agreement nor the sale and purchase of the Purchased
Assets or any other transaction contemplated by this Agreement was induced or
procured through any Person acting on behalf of or representing Seller as
broker, finder, investment banker, financial advisor or in any similar capacity,
other than Patrick Communications whose fees and expenses are the sole
responsibility of Seller.

 

4.19 Employees. Schedule 4.19 is a true and complete list of all of Seller’s
employees as of the date of this Agreement, which list identifies the name of
such employees, and the following compensation information with respect to each
of them: (i) current annual base salary; (ii) accrued vacation and sick leave
time and; (iii) the dates and amounts of the last increase in compensation.

 

4.20 Employee Benefit Plans. Except as set forth in Schedule 4.20, Seller has
not at any time maintained or been a party to or made contributions to any of
the following: (i) any “employee pension benefit plan,” as such term is defined
in Section 3(2) of ERISA; or (ii) any “employee welfare benefit plan,” as such
term is defined in Section 3(1) of ERISA. Except as set forth in Schedule 4.20,
all employee benefit plans maintained by Seller or to which Seller is obligated
to contribute (“Employee Benefit Plans”) are, and have in the past been, in all
material respects maintained, funded and administered in compliance with ERISA,
the Code, and other applicable law. As to each Employee Benefit Plan for which
an annual report, including schedules, or comparable report is required to be
filed under ERISA or the Code, no liabilities, with respect to such plan,
existed on the dates of such annual report except as disclosed therein and,
except as disclosed in Schedule 4.20, no material adverse change has occurred
with respect to the financial data covered by such annual report since the date
thereof. Except as disclosed in Schedule 4.20, the execution of this Agreement
and performance of the transactions contemplated hereby will not in and of
itself constitute a triggering event under any Employee Benefit Plan that will
result in any payment (whether of severance pay or otherwise) becoming due from
Seller. Each Employee Benefit Plan that is an employee pension benefit plan, if
any, has received a determination letter stating that it is tax-qualified under
Section 401(a) of the Code, and to the Knowledge of Seller, no event has
occurred that could result in a disqualification of such plan. Seller has never
maintained a pension plan subject to Section 412 of the Code or Title IV of
ERISA, and has never maintained, contributed to or been required to contribute
to any employee benefit plan that is a “multiemployer plan” (as defined in
Section 3(37)(A) or (D) of ERISA) as amended by the Multiemployer Pension Plan
Amendments Acts of

 

-22-



--------------------------------------------------------------------------------

1980. Neither Seller nor any plan fiduciary has engaged in any “prohibited
transaction,” as defined in Section 406 of ERISA, the Code, or in Section 4975
of the Code with respect to any Employee Benefit Plan.

 

4.21 Environmental Compliance. Except as set forth in Schedule 4.21 (including
the reports attached thereto):

 

(a) (i) Since June 1, 1999, Seller has complied, in all material respects with
all Environmental Laws, and (ii) Seller is currently in material compliance with
all Environmental Laws;

 

(b) Seller is not a party to any litigation or administrative proceeding and, to
the Knowledge of Seller, nor is any litigation or administrative proceeding
threatened against it, which in either case (i) asserts or alleges that Seller
violated any Environmental Laws, (ii) asserts or alleges that Seller is required
to clean up, remove or take remedial or other response action due to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Materials at the Real Property, or (iii) asserts or alleges that Seller is
required to pay all or a portion of the cost of any past, present or future
cleanup, removal or remedial or other response action which arises out of or is
related to the disposal, depositing, discharge, leaking or other release of any
Hazardous Materials by Seller at any of the Real Property or any Off-Site
Location;

 

(c) with respect to the period during which Seller owned or occupied the Real
Property, and, to the Knowledge of Seller with respect to the time before Seller
owned or occupied the Real Property, no person has caused or permitted Hazardous
Materials to be stored, deposited, treated, recycled or disposed of on, under or
at any Real Property owned, leased, used or occupied by Seller which would
subject Seller to material liability for the cleanup, removal or some other
remedial action under Environmental Laws;

 

(d) there are not now, nor, to the Knowledge of Seller, have there previously
been, tanks or other facilities on, under, or at the Real Property which
contained any Hazardous Materials which, if known to be present in soils or
ground water, would subject any owner or operator of such Real Property to
material liability for cleanup, removal or some other remedial action under
Environmental Laws;

 

(e) to the Knowledge of Seller, there are no conditions existing currently which
would subject any owner or operator of the Real Property to material damages,
penalties, injunctive relief or cleanup costs under any Environmental Laws or
which require or are likely to require material cleanup, removal, remedial
action or other response pursuant to Environmental Laws;

 

(f) Seller is not subject, as a result of its interest in the Real Property, to
any judgment, order or citation related to or arising out of any Environmental
Laws and has not been named or listed as a potentially responsible party by any
governmental body or agency in a matter related to or arising out of any
Environmental Laws; and

 

(g) the operation of the Station does not exceed the permissible levels of
exposure to RF radiation specified in the Communications Act.

 

-23-



--------------------------------------------------------------------------------

4.22 Affiliation Agreement. As of the date of this Agreement, (i) the
Affiliation Agreement is in full force and effect and (ii) CBS has not given
Seller written or verbal notice of any type of CBS’s intention to terminate or
fail to renew the Affiliation Agreement or that CBS is considering such possible
termination or failure to renew the Affiliation Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article V are true, correct and complete as of the date of this Agreement, as
follows:

 

5.1 Organization. Buyer is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware and on the Closing Date
Buyer shall be duly qualified to do business as a foreign entity in Texas. Buyer
has full power and authority to purchase the Purchased Assets pursuant to this
Agreement.

 

5.2 Authorization; Enforceability. The execution, delivery and performance of
this Agreement and the TBA and all of the documents and instruments required
hereby by Buyer are within the power of Buyer and have been duly authorized by
all necessary action by Buyer. This Agreement and the TBA are, and the other
documents and instruments required hereby will be, when executed and delivered
by Buyer, the valid and binding obligations of Buyer enforceable against Buyer
in accordance with their respective terms, subject only to bankruptcy,
insolvency, reorganization, moratorium or similar laws at the time in effect
affecting the enforceability or right of creditors generally and by general
equitable principles which may limit the right to obtain equitable remedies.

 

5.3 Absence of Conflicting Laws and Agreements. Neither the execution, delivery
or performance of this Agreement or the TBA by Buyer nor the consummation of the
sale and purchase of the Purchased Assets or any other transaction contemplated
by this Agreement or the TBA does or will, with or without the giving of notice,
or the lapse of time, or otherwise:

 

(a) conflict with, result in a breach of, or constitute a default under, the
certificate of incorporation or bylaws of Buyer, or any federal, state or local
law, statute, ordinance, rule or regulation applicable to Buyer, or any court or
administrative order or process applicable to Buyer, or any material contract,
agreement, arrangement, commitment or plan to which Buyer is a party or by which
Buyer or its assets is bound;

 

(b) require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any court or governmental
or public agency other than the FCC Consent; or

 

(c) require the consent of any Person under any material agreement, material
arrangement or material commitment of any nature to which Buyer is a party or by
which it is bound.

 

5.4 Brokers. Neither this Agreement nor the sale and purchase of the Purchased
Assets or any other transaction contemplated by this Agreement was induced or
procured

 

-24-



--------------------------------------------------------------------------------

through any Person acting on behalf of or representing Buyer as broker, finder,
investment banker, financial advisor or in any similar capacity.

 

5.5 Absence of Litigation. There is no decree, judgment, order, litigation at
law or in equity, arbitration proceeding or proceeding before or by any
commission, agency or other administrative or regulatory body or authority
pending or, to the knowledge of Buyer, threatened to which Buyer is a party and
which could materially and adversely affect Buyer’s ability to purchase the
Purchased Assets under this Agreement or to perform its obligations under the
TBA.

 

5.6 Qualifications of Buyer. Except as set forth in Schedule 5.6, Buyer is
qualified under the Communications Act to be the assignee of the Licenses and
Buyer knows of no facts or circumstances (including, without limitation, facts
or circumstances implicating the jurisdiction of administrative agencies other
than the FCC) that will delay a routine grant of the FCC Consent by the FCC or
cause the FCC to have a basis to deny the assignment of the Licenses as provided
for in this Agreement.

 

ARTICLE VI

CERTAIN MATTERS PENDING THE CLOSING

 

From and after the date of this Agreement and until the Closing (unless
otherwise provided herein):

 

6.1 Notice of Adverse Changes. Each party thereto shall as promptly as possible,
and in any event within three (3) business days, inform the other of any
material communications between such party and the Federal Trade Commission, the
Department of Justice, the FCC or any other governmental authority regarding
this Agreement or the transactions contemplated hereby. If any party receives a
request for additional information or documentary material from any such
governmental authority, then such party shall endeavor in good faith to make, or
cause to be made, as promptly as practicable and after consultation with the
other party, an appropriate response to such request.

 

6.2 Operations Pending Closing. Subject to the provisions of Section 3.2
regarding control of the Station, after the date hereof and prior to the Closing
and subject to the TBA, Seller shall, except with Buyer’s prior written consent:

 

(a) operate the Station in all material respects in accordance with the
Communications Act and make all filings necessary to make the representation in
Section 4.15 true and correct at Closing;

 

(b) not sell, lease, mortgage, pledge or otherwise dispose of any of the
Purchased Assets except for transactions in the ordinary and regular course of
the operation of the Station where the proceeds of such disposition are used to
replace such Purchased Assets;

 

(c) not enter into, or become obligated under, amend or otherwise modify any
agreement or commitment on behalf of the Station;

 

-25-



--------------------------------------------------------------------------------

(d) maintain in full force and effect policies of liability and casualty
insurance of substantially the same type, character and coverage as the policies
currently carried with respect to the business, operations and assets of the
Station; and

 

(e) take all commercially reasonable action to protect the present service areas
of the Station from increased electrical interference from other stations,
existing or proposed, and take all commercially reasonable action to maintain
carriage, if any, of the Station’s signals on all cable television systems or
satellite systems.

 

Notwithstanding any provision of this Agreement or the TBA to the contrary, none
of the following shall be deemed (i) a breach of Seller’s agreements or
covenants under this Section 6.2 or under the TBA or of the representations and
warranties contained in Article IV hereof, or (ii) a failure of any of the
conditions set forth in Article VII to be satisfied: any fact or circumstance
that occurs as a result of either any action or omission to act of the Buyer
pursuant to the TBA or any other agreement or arrangement, or by virtue of
Buyer’s activities or operations with respect to the Station.

 

6.3 FCC Reports. Seller will furnish to Buyer within ten (10) days after filing
all reports filed with the FCC with respect to the Station after the date
hereof.

 

6.4 Consents. Seller will use its commercially reasonable efforts to obtain all
consents and approvals required from third Persons, whose consent or approval is
required pursuant to any Contract or Lease prior to the Closing Date as a result
of the purchase and sale of the Purchased Assets as contemplated herein. Buyer
shall cooperate with Seller in such efforts. Anything to the contrary in this
Agreement notwithstanding, Seller shall not be required to pay any fees or
provide or deliver any other consideration to any such Person in order to obtain
such consent or approval.

 

6.5 Cooperation; Reasonable Efforts; Release. Subject to Section 3.1 hereof,
Buyer and Seller will cooperate in all respects in connection with and use
commercially reasonable efforts to: (a) secure any nongovernmental approvals,
consents and waivers of third parties listed in Schedule 4.3; (b) give notices
to any governmental authority, or secure the permission, approval,
determination, consent or waiver of any governmental authority, required by law
in connection with the transfer of the Purchased Assets from Seller to Buyer;
and (c) cause all of the conditions set forth in Article VII and Article VIII to
be satisfied (but not waived).

 

6.6 Tax Returns and Payments.

 

(a) All tax returns, estimates and reports with respect to the Purchased Assets
or operation of the Station that are required to be filed by Seller prior to the
Closing Date or relating to periods prior to the Closing Date will be timely
filed when due with the appropriate governmental agencies or extensions will
have been granted; and

 

(b) All taxes pertaining to ownership of the Purchased Assets or operation of
the Station prior to the Closing Date will be paid by Seller when due and
payable unless protested in good faith.

 

-26-



--------------------------------------------------------------------------------

6.7 Release of Liens. Except for the Permitted Liens, at or prior to the
Closing, Seller shall obtain the release of all Liens disclosed in the Schedules
hereto and any other Liens on the Purchased Assets and shall duly file releases
or terminations of all such Liens in each governmental agency or office in which
any such Lien or evidence thereof shall have been previously filed.

 

6.8 Public Announcement. Seller shall publish and broadcast a public notice
concerning the filing of the application for assignment of the Licenses in
accordance with the requirements of Section 73.3580 of the FCC’s Rules. As to
any other announcements, no party hereto shall issue any press release or public
announcement or otherwise divulge the existence of this Agreement or the
transactions contemplated hereby without prior approval of the other party
hereto (which shall not be unreasonably withheld) except as and to the extent
that such party shall be obligated by law, rule or regulation, in which case the
other party shall be so advised and the party shall use commercially reasonable
efforts to cause a mutually agreeable release or announcement to be issued.

 

6.9 Exclusivity. Seller agrees and covenants that until Closing or this
Agreement expires or is terminated, neither Seller nor any of its
representatives, will discuss, negotiate or offer (or solicit offers) regarding
a sale, transfer or other disposition of the Station or the Purchased Assets or
any merger, combination, restructuring, refinancing or similar transaction
involving Seller (a “Sale”) with another Person or provide any information to
any other Person regarding the Station or Seller in that connection. Seller
represents that it is not a party to or bound by any agreement with respect to a
Sale except for this Agreement. Seller will disclose to Buyer the existence or
occurrence of any proposal or contract whether written or oral which it may
receive during the term of this Agreement in respect of any such competing
transaction.

 

6.10 Real Estate Matters.

 

(a) Prior to the Closing, Seller will cooperate with Buyer so that Buyer may
obtain, for the benefit of and at the cost of Buyer, all documents reasonably
required (including estoppel certificates, owner’s affidavits, indemnities and
GAP undertakings) for a final commitment for an ALTA Owners Policy of Title
Insurance, as the case may be, Form B-1970, for each parcel of Real Property,
issued by a title insurer designated by Buyer (the “Title Insurer”), in such
amount as Buyer reasonably determines to be the fair market value thereof,
insuring the Buyer’s interest in such parcel, subject only to the Permitted
Liens, and with such other endorsements and other terms and conditions as Buyer
may reasonably request.

 

(b) At Buyer’s request, Seller will cooperate with Buyer so that Buyer may
procure for the benefit of and at the cost of Buyer, in preparation for the
Closing, current surveys of each parcel of Real Property disclosing no survey
defects or encroachments which materially interfere with the current business
and operation of the Station, prepared by a licensed surveyor and conforming to
1992 ALTA/ACSM Minimum Detail Requirements for Urban Land Title Surveys, and
such standards as the Title Insurer may reasonably require as a condition to the
removal of any survey exceptions from the commitment for the title insurance
policy described in Section 6.10(a), and certified to Buyer, Buyer’s lenders and
the Title Insurer, in a form sufficient to permit the issuance of the title
policies described above in Section 6.10(a).

 

-27-



--------------------------------------------------------------------------------

6.11 Access and Information. From the date hereof, Buyer shall be entitled to
make or cause to be made such reasonable investigation of the Purchased Assets
as the Buyer deems necessary or advisable, and Seller shall reasonably cooperate
with any such investigation. In furtherance of the foregoing, but not in
limitation thereof, Seller will provide Buyer and its agents and
representatives, or cause them to be provided, with reasonable access to any and
all of its management personnel, accountants, representatives, premises,
properties, contracts, commitments, book, records and other information of
Seller upon reasonable notice and during regular business hours and shall
furnish such financial and operating data, projections, forecasts, business
plans, strategic plans and other data related to the Seller and its business as
the Buyer, and its agents, representatives and advisors shall reasonably request
from time to time. Seller and its Affiliates agree to use their reasonable
efforts to cause their respective officers, employees, consultants, agents,
accountants and attorneys to reasonably cooperate with the Buyer, its
representatives and advisors in connection with such review and the financing of
the transactions contemplated hereby, including the preparation by the Buyer of
any offering memorandum, bank book, registration statement or related documents
or other documents related to such financing; provided that the Buyer shall be
responsible and shall promptly pay for any out of pocket expenses incurred by
Seller in such regard.

 

6.12 Certain Operating Events. Buyer acknowledges that there is on-going repair
work with respect to Station’s tower, a roofing project at the Station’s main
studio/office building location and a promotional cruise expense for the Station
scheduled for 2004, all as set forth in Schedule 6.12 hereof. Buyer agrees to
accept responsibility for the completion of these projects and assume the costs
thereof (not including costs incurred or accrued prior to the Adjustment Time,
which shall be the responsibility of Seller) and will pay for any portion of the
cost of these repairs that occurs during its operation of the Station under the
TBA. In the event of a termination of this Agreement prior to Closing, except
with respect to a termination described in Section 11.2(c), Buyer shall be
entitled to reimbursement of its expenses associated with the completion of the
projects outlined in this Section.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

 

Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of the following express
conditions precedent:

 

7.1 Compliance with Agreement. Seller shall have performed and complied in all
material respects with all of Seller’s obligations under this Agreement and the
TBA which are to be performed or complied with by it prior to or at the Closing.

 

7.2 Representations and Warranties. The representations and warranties made by
Seller shall be true and correct as of the date hereof and as of the Closing
Date, in each case disregarding all materiality qualifiers set forth therein,
except for (A) matters which have not or could not reasonably be expected to
have a Material Adverse Effect and (B) changes permitted or contemplated by this
Agreement, or contemplated or effected as a result of the TBA or Buyer’s
operations, activities, acts or omissions with respect to the Station.

 

-28-



--------------------------------------------------------------------------------

7.3 Deliveries at Closing. Seller shall have delivered or caused to be delivered
to Buyer the documents, each properly executed and dated as of the Closing Date
as required pursuant to Section 2.3(a).

 

7.4 Other Documents. Seller shall have delivered, or cause to be delivered, to
Buyer such documents and certificates of officers of Seller and public officials
as shall be reasonably requested by Buyer’s counsel to establish the existence
and good standing of Seller and the due authorization of this Agreement and the
transactions contemplated hereby by Seller.

 

7.5 Required Approvals and Consent. There shall have been secured such
permissions, approvals, determinations, consents and waivers, as may be listed
on Schedule 7.5.

 

7.6 Absence of Investigations and Proceedings. Except for governmental
proceedings relating to the television broadcast industry generally, there shall
be no claim, suit, action or other proceeding pending or threatened before or by
any court, governmental agency, arbitrator or other entity against any party to
this Agreement the effect of which would make it reasonably likely to be
unlawful to consummate the transactions contemplated by this Agreement to be
performed prior to or at the Closing.

 

7.7 FCC Consent. The FCC Consent for the Station’s main broadcast television
license (KLST(TV)) shall have been issued (without any conditions materially
adverse to Buyer other than those generally applicable to assignees of such
licenses) and shall, be in full force and effect.

 

7.8 Licenses. Seller shall be the holder of the Licenses and there shall not
have been any modification of any of such Licenses which has had or could
reasonably be expected to have a Material Adverse Effect. The Station shall be
operating in material compliance with the Communications Act, and no proceeding
shall be pending or, to the Knowledge of Seller, threatened, the effect of which
would be to revoke, cancel, fail to renew, suspend or modify materially and
adversely any of the Licenses.

 

7.9 Release of Liens. All Liens (other than Permitted Liens) on the Purchased
Assets shall be released as provided in Section 6.7.

 

If any of the conditions set forth in this Article VII have not been satisfied
prior to or at the Closing, Buyer may (without waiving any other right or remedy
under this Agreement or the TBA) in its sole discretion waive any such condition
(other than as set forth in Section 7.7) and elect to proceed with the
consummation of the transactions contemplated hereby.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

Each and every obligation of Seller to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of the following express
conditions precedent:

 

8.1 Compliance with Agreement. Buyer shall have performed and complied in all
material respects with all of its obligations under this Agreement and the TBA
which are to be performed or complied with by it prior to or at the Closing.

 

-29-



--------------------------------------------------------------------------------

8.2 Representations and Warranties. The representations and warranties made by
Buyer in this Agreement shall be true and correct in all material respects as of
the Closing Date with the same force and effect as though such representations
and warranties had been made on the Closing Date.

 

8.3 Deliveries at Closing. Buyer shall have delivered, or caused to be
delivered, to Seller the documents, each properly executed and dated as of the
Closing Date, required pursuant to Section 2.3(b). Buyer shall also have made
the payments described in Section 2.2.

 

8.4 Other Documents. Buyer shall have delivered, or caused to be delivered, to
Seller such documents and certificates of officers of Buyer and of public
officials as shall be reasonably requested by Seller’s counsel to establish the
existence and good standing of Buyer and the due authorization of this Agreement
and the transactions contemplated hereby by Buyer.

 

8.5 Absence of Investigations and Proceedings. Except for governmental
proceedings relating to the television broadcast industry generally, no claim,
suit, action or other proceeding shall be pending or threatened before or by any
court, governmental agency, arbitrator or other entity against any party to this
Agreement the effect of which would make it reasonably likely to be unlawful to
consummate the transactions contemplated by this Agreement to be performed prior
to or at the Closing.

 

8.6 Governmental Consents. The FCC Consent shall have been issued (without any
conditions materially adverse to Seller other than those generally applicable to
assignors of such licenses) and shall be in full force and effect. All other
material authorizations, consents or approvals of any and all governmental
regulatory authorities necessary in connection with the consummation of the
transactions contemplated by this Agreement shall have been obtained and be in
full force and effect.

 

If any of the conditions set forth in this Article VIII have not been satisfied,
Seller may (without waiving any other right or remedy under this Agreement or
the TBA) in its sole discretion waive any of such conditions (other than as set
forth in Section 8.6) and elect to proceed with the consummation of the
transactions contemplated hereby.

 

ARTICLE IX

INDEMNIFICATION

 

9.1 Survival of Representations and Warranties. All of the representations and
warranties of the parties hereto contained in the Agreement shall survive the
Closing (regardless of any investigation or inquiry of any party and even if the
damaged party knew or had reason to know of any misrepresentation or breach of
warranty at the time of Closing) and continue in full force and effect until the
date that is six months following the Closing Date; provided, however, that (i)
the representations and warranties contained in Section 4.21 shall survive the
Closing and continue in full force and effect until the one year anniversary of
the Closing Date, unless Seller fails to provide, at Seller’s expense, Buyer
with a Phase I environmental report at least 30 days prior to the Closing, in a
form reasonably satisfactory to Buyer, which report does not disclose any matter
that would be a breach of the representations and warranties contained in
Section 4.21 (without reference to any Knowledge qualifiers therein), in which
case the representations and

 

-30-



--------------------------------------------------------------------------------

warranties contained in Section 4.21 shall survive the Closing and continue in
full force and effect until the five year anniversary of the Closing Date; (ii)
the representations and warranties contained in Section 4.14 shall survive the
Closing and continue in full force and effect for a period expiring 60 days
after the expiration of the applicable statutes of limitation, and (iii) the
representations and warranties contained in Sections 4.2 and 4.18 shall continue
in full force and effect forever; provided, that any representation or warranty
in respect of which indemnity may be sought under this Article IX, and the
indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 9.1 if notice of the inaccuracy or
breach thereof giving rise to such right of indemnity shall have been given to
the party against whom such indemnity may be sought prior to such time; in any
such case such representation or warranty shall survive until any claim for
indemnity related to such inaccuracy or breach is resolved. The representations
and warranties in this Agreement shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of any party, or the
knowledge of any party’s officers, directors, shareholders, employees or agents
or the acceptance by any party of any certificate or opinion hereunder.

 

9.2 Indemnification by Seller. Subject to (a) the survival provisions set forth
in Section 9.1 and (b) the other limitations set forth in this Article IX,
Seller shall indemnify and hold harmless Buyer, its Affiliates, and their
successors and assigns (collectively, “Buyer Indemnified Parties”) from and
against any and all losses, damages, costs, expenses, liabilities, obligations
and claims of any kind (including, without limitation, reasonable attorneys’
fees) (“Losses”) which Buyer Indemnified Parties may at any time suffer or
incur, or become subject to, as a result of or in connection with:

 

(i) any breach of the representations and warranties made by Seller in or
pursuant to this Agreement, or in any instrument, certificate or affidavit
delivered by Seller at the Closing in accordance with the provisions of this
Agreement;

 

(ii) any failure by Seller to carry out, perform, or otherwise fulfill or comply
with any covenant, agreement, undertaking, or obligation under this Agreement or
the TBA;

 

(iii) the Retained Liabilities;

 

(iv) without limiting clause (iii) above, any and all losses, liabilities or
damages resulting from the litigation required to be listed on Schedule 4.13; or

 

(v) any suit, action or other proceeding brought by any governmental authority
or other Person arising out of, or in any way related to, any of the matters
referred to in Sections 9.2(i), 9.2(ii), 9.2(iii) or 9.2(iv).

 

9.3 Indemnification by Buyer. Subject to the survival provisions set forth in
Section 9.1, Buyer agrees to indemnify and hold harmless Seller, its Affiliates,
and their respective successors and assigns (individually a “Seller Indemnitee,”
and collectively the “Seller Indemnified Parties”) from, against and in respect
of any and all Losses, which Seller Indemnified Parties may at any time suffer
or incur, or become subject to, as a result of or in connection with:

 

(i) any breach of the representations and warranties of Buyer contained in this
Agreement or in any instrument, certificate or affidavit delivered by or on
behalf of Buyer at the Closing in accordance with the provisions of this
Agreement; and

 

-31-



--------------------------------------------------------------------------------

(ii) any failure by Buyer to carry out, perform, or otherwise fulfill or comply
with any covenant, agreement, undertaking, or obligation under this Agreement or
the TBA;

 

(iii) the Assumed Liabilities;

 

(iv) the operation of the Station and the ownership of the Purchased Assets from
and after the Closing (provided that the Seller Indemnified Parties shall not be
entitled to indemnification hereunder with respect to claims made by Buyer under
Section 9.2); or

 

(v) any suit, action or other proceeding brought by any governmental authority
or Person arising out of, or in any way related to, any of the matters referred
to in 9.3(i) , 9.3(ii), 9.3(iii) or 9.3(iv).

 

9.4 Indemnification Procedures.

 

(a) Notice of Third Party Claim. Any party making a claim for indemnification
under Sections 9.2 or 9.3 (the “Indemnified Party”) will notify the party from
whom indemnification is claimed (the “Indemnifying Party”) of the claim in
writing promptly after receiving written notice of any action, lawsuit,
proceeding, investigation or other claim against it by a third party. Such
notice will describe the claim, the amount thereof (to the extent then known and
quantifiable), and the basis therefor, in each case to the extent known to the
Indemnified Party. The failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party of its obligations under Sections 9.2 or 9.3, as
the case may be, except to the extent that such failure actually prejudices the
Indemnifying Party.

 

(b) Assumption of Defense. With respect to any third party claim which gives
rise or is alleged to give rise to a claim for indemnity under Sections 9.2 or
9.3 and which involves only the payment of money damages to such third party and
which does not concern any Licenses, the Indemnifying Party, at its option
(subject to the limitations set forth below), will be entitled to control and
assume responsibility for the defense of such claim and to appoint a competent
and reputable counsel reasonably acceptable to the Indemnified Party to act as
lead counsel of such defense. Prior to the Indemnifying Party’s assuming control
of such defense, the Indemnifying Party must first furnish the Indemnified Party
with evidence which, in the Indemnified Party’s reasonable judgment, establishes
that the Indemnifying Party is and will be able to satisfy any such liability.

 

(c) Limits of Assumption of Defense. An Indemnifying Party’s rights under
Section 9.4(b) will be subject to the following additional limitations:

 

(i) with respect to any claim the defense of which the Indemnifying Party has
assumed, the Indemnified Party will be entitled to participate in the defense of

 

-32-



--------------------------------------------------------------------------------

such claim and to employ counsel of its choice for such purpose, and the fees
and expenses of such separate counsel will be borne by the Indemnified Party
(except that the reasonable fees and expenses of such separate counsel incurred
prior to the date the Indemnifying Party effectively assumes control of such
defense will be borne by the Indemnifying Party);

 

(ii) the Indemnifying Party will not be entitled to assume (or retain, as
applicable) control of such defense if (A) the claim for indemnification relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation against the Indemnified Party, (B) the Indemnified
Party reasonably concludes in good faith that, in light of any actual or
potential conflict of interest, it would be inappropriate for legal counsel
selected by the Indemnifying Party to represent the Indemnified Party, (C) the
Indemnified Party reasonably believes in good faith that an adverse
determination with respect to the action, lawsuit, investigation, proceeding or
other claim giving rise to such claim for indemnification would be materially
detrimental to or materially injure the Indemnified Party’s reputation or future
business prospects (or, in the case of a claim by the Buyer, a Station’s or a
Company’s reputation or business prospects), or (D) upon the Indemnifying Party
failing to vigorously prosecute or defend such claim in good faith or failing to
begin such prosecution or defense in a timely manner; and

 

(iii) if the Indemnifying Party assumes control of the defense of any such
claim, then the Indemnifying Party will obtain the prior written consent of the
Indemnified Party before entering into any settlement of such claim, if such
settlement does not expressly and unconditionally release the Indemnified Party
from all liabilities and obligations with respect to such claim.

 

If the Indemnifying Party has the right to, but does not, assume control of the
defense of any claim in accordance with this Section 9.4, then the Indemnifying
Party may nonetheless participate (at its own expense) in the defense of such
claim and at the Indemnifying Party’s request the Indemnified Party will consult
in a reasonable manner with the Indemnifying Party in respect of such defense.
As used in this Article IX, the term “settlement” refers to any settlement,
compromise, consent or similar decree, or election to permit default judgment to
be entered, in respect of any claim.

 

9.5 Remedies

 

(a) The indemnification provisions of this Article IX are the sole and exclusive
post-Closing remedy of Buyer and Seller for a breach or nonperformance of any
representations, warranties or covenants contained in this Agreement or in any
related agreement, document, instrument or certificate (other than (i) the
rights and remedies contained in the TBA, which shall be deemed non-exclusive
herewith, (ii) in the case of fraud, and (iii) rights to seek specific
performance).

 

(b) Except with respect to Environmental Liabilities arising from Environmental
Conditions at any Off-Site Location existing as of the Closing, Buyer hereby
agrees that its sole and exclusive remedy against Seller with respect to any and
all Environmental Liabilities or losses arising under or related to any
Environmental Law or any Hazardous Materials, including statutory, common law or
equitable claims, in connection with the operation

 

-33-



--------------------------------------------------------------------------------

of the Station or the Purchased Assets, shall be the indemnity for breach of the
representation and warranty set forth in Section 4.21. Except with respect to
the remedy referred to in the preceding sentence and except with respect to
Environmental Liabilities arising from Environmental Conditions at any Off-Site
Location existing as of the Closing, Buyer waives, to the fullest extent
permitted under applicable law, and forever releases the Seller, in connection
with the operation of the Station and the Purchased Assets, for any and all
Environmental Liabilities or losses arising under or related to any
Environmental Law or any Hazardous Materials, including losses arising under
statutory, common law or equitable claims.

 

9.6 Certain Limitations of Liability. Any provision of this Agreement to the
contrary notwithstanding, the Seller shall have no obligation to indemnify any
Buyer Indemnified Parties for any Losses suffered or incurred by the Buyer
Indemnified Party for a breach of the representations or warranties of Seller
made under this Agreement or in any instrument, certificate or affidavit
delivered by or on behalf of Seller under this Agreement (a) until such Losses
exceed an aggregate deductible of Sixty Three Thousand Seven Hundred and Fifty
Dollars ($63,750.00) (the “Indemnity Deductible”) (after which point the Seller
shall be obligated to indemnify Buyer from and against all Losses in excess of
the Indemnity Deductible), and (b) to the extent such Losses exceed the sum of
Three Million Seven Hundred and Fifty Thousand Dollars ($3,750,000.00); provided
that such limitations shall not apply to Losses related to breaches of
representations and warranties contained in Sections 4.2, 4.5, 4.14, 4.18, 4.20
and 4.21.

 

9.7 Determination of Loss and Amount. In view of the limitation set forth in
Section 9.6(a), for purposes of determining whether any Loss has occurred, or
the amount of such Loss, the representations, warranties, covenants and
agreements of the parties set forth in this Agreement will be considered without
regard to any materiality qualification set forth therein.

 

9.8 Survival. Notwithstanding any other provision to the contrary in this
Agreement, this Article IX shall survive termination of this Agreement without
limitation.

 

ARTICLE X

FURTHER AGREEMENTS

 

10.1 Event of Loss. If prior to Closing the Station shall suffer an Event of
Loss, at Closing, Seller shall assign to Buyer all its rights under any
insurance and all proceeds of insurance (excluding business interruption
proceeds for periods prior to the Closing Date) covering the property damage,
destruction or loss not repaired, replaced or restored prior to Closing.

 

10.2 Station Employees. Immediately prior to the Adjustment Time Seller shall
terminate all of its employees except the General Manager of the Station, and
Seller shall be responsible for and shall pay any and all severance obligations
and earned and accrued vacation owed to such terminated employees (provided that
Buyer shall retain all obligation to provide “continuation coverage” within the
meaning of Section 4980B(f) of the Code, Sections 601-609 of ERISA, and any
similar local law). Buyer shall, effective as of the Adjustment Time, offer
employment to all employees of Seller except the General Manager of the Station,
upon terms

 

-34-



--------------------------------------------------------------------------------

substantially consistent with their respective current employment with Seller,
or, if applicable, pursuant to the terms and provisions of such employees’
respective employment agreements as listed on Schedule 1.2. Any notification
required by any federal, state or local law governing mass layoffs or
terminations, including without limitation the federal Worker Adjustment and
Retraining Notification Act of 1988, shall be given by Seller. Compliance with
all such laws shall be Sellers’ sole responsibility and liability. Seller shall
indemnify, defend and hold Buyer harmless from and against all liabilities,
claims and causes of action (including, without limitation, reasonable attorney
fees and other legal costs and expenses) arising out of the violation, or
alleged violation, of any such laws, any other employment laws or otherwise
arising out of any such termination of any of the employees.

 

10.3 Bulk Transfer. Buyer and Seller hereby waive compliance with the Bulk
Transfer provisions of the Uniform Commercial Code and all similar laws. Except
for the Assumed Liabilities, Seller shall promptly pay and discharge when and as
due all liabilities and obligations arising out of or relating to Seller’s
ownership and operation of the Station prior to Closing and its sale of the
Station to Buyer. Except for the Assumed Liabilities, Seller hereby agrees to
indemnify, defend and hold Buyer harmless from and against any and all
liabilities, losses, costs, damages or causes of action (including, without
limitation, reasonable attorney fees and other legal costs and expenses) arising
out of or relating to claims asserted against Buyer pursuant to the Bulk
Transfer provisions of the Uniform Commercial Code of Texas or any similar law.

 

10.4 Non-Solicitation

 

(a) Seller agrees that neither Seller nor its Affiliates will, directly or
indirectly, for a period of three (3) years from and after the Closing Date,
contact, approach or solicit for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any person who is employed in the operation of the Station on
the date hereof (other than those persons who are not offered employment by
Buyer on or about the Adjustment Time on substantially the same terms as the
terms of employment such persons have with Seller as of the date hereof), or
induce or attempt to induce any customer or other business relation of the
Station to cease doing business with Buyer or the Station.

 

(b) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 10.4 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
will have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

 

10.5 Rescission of Agreement. If the Closing occurs prior to a Final Order, and
prior to becoming a Final Order, the FCC Consent is reversed or otherwise set
aside, and there is a final order of the FCC (or court of competent
jurisdiction) requiring the re-assignment of the Licenses to Seller, then Seller
and Buyer agree that the purchase and sale of the Purchased

 

-35-



--------------------------------------------------------------------------------

Assets shall be rescinded. In such event, Buyer shall reconvey to Seller the
Purchased Assets, and Seller shall repay to Buyer the Purchase Price and
reassume the Assumed Contracts and the Assumed Liabilities assigned and assumed
by Buyer at Closing. Any such rescission shall be consummated on a mutually
agreeable date within thirty (30) calendar days of such final order (or, if
earlier, within the time required by such order). In connection therewith, Buyer
and Seller shall each execute such documents (including execution by Buyer of
instruments of conveyance of the Purchased Assets to Seller and execution by
Seller of instruments of assumption of the Assumed Contracts and the Assumed
Liabilities assigned and assumed at Closing) and make such payments (including
repayment by Seller to Buyer of the Purchase Price) as are necessary to give
effect to such rescission.

 

ARTICLE XI

TERMINATION; MISCELLANEOUS

 

11.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing, as
follows:

 

(a) by mutual written agreement of Seller and Buyer; or

 

(b) at any time on or after December 31, 2004, if the transactions contemplated
hereby have not yet been consummated,

 

(i) by Seller, by written notice to Buyer, if each condition set forth in
Article VII has been satisfied (or will be satisfied by the delivery of
documents by the parties prior to the Closing) or waived in writing on such date
and Buyer has nonetheless failed to consummate the transactions contemplated
hereby; or

 

(ii) by Buyer, by written notice to Seller, if each condition set forth in
Article VIII has been satisfied (or will be satisfied by the delivery of
documents by the Parties prior to the Closing) or waived in writing on such date
and Seller has nonetheless failed to consummate the transactions contemplated
hereby; or

 

(c) by Buyer, if Buyer is not then in material breach of this Agreement or the
TBA and Seller is then in material breach of this Agreement or the TBA, and such
breach remains uncured for fifteen (15) days after receipt of written notice
thereof from Buyer; or

 

(d) by Seller, if Seller is not then in material breach of this Agreement or the
TBA and Buyer is then in material breach of this Agreement or the TBA, and such
breach remains uncured for fifteen (15) days after receipt of written notice
thereof from Seller; or

 

(e) by Buyer or Seller upon termination (other than in connection with Closing)
of the TBA in accordance with the terms thereof; or

 

(f) by Buyer or Seller, by written notice to the other, at any time after June
30, 2005, provided the party seeking to terminate this Agreement is not in
material breach of this Agreement or the TBA.

 

-36-



--------------------------------------------------------------------------------

11.2 Rights on Termination; Waiver.

 

(a) If this Agreement is terminated pursuant to Section 11.1(a), 11.1(e) (and
neither party is in material default under the TBA), or 11.1(f), all further
obligations of the parties under or pursuant to this Agreement shall immediately
terminate without further liability of any party to the other and the initial
payment of One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000.00)
made pursuant to Section 2.2(a) hereof shall be returned promptly to Buyer.

 

(b) If this Agreement is terminated (or terminable in the case of clause (i)
below) by Buyer pursuant to Sections 11.1(b)(ii), 11.1(c), or pursuant to
Section 11.1(e) (and Seller is in material default under the TBA), then Buyer
shall be entitled to (i) pursue the legal remedy of specific performance (in
lieu of terminating this Agreement), or (ii) claim and be paid by Seller as its
sole liquidated damages hereunder and under the TBA, a return of the initial
payment of One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000.00)
made pursuant to Section 2.2(a) hereof, plus an amount equal to its direct and
actual damages, not to exceed the sum of One Million Seven Hundred and Fifty
Thousand Dollars ($1,750,000.00).

 

(c) If this Agreement is terminated by Seller pursuant to Sections 11.1(b)(i),
11.1(d), or pursuant to Section 11.1(e) (and Buyer is in material default under
the TBA), then Seller shall be entitled to claim and be paid as its sole
liquidated damages hereunder and under the TBA, the sum of One Million Seven
Hundred and Fifty Thousand Dollars ($1,750,000.00), which payment shall be
satisfied by Seller retaining the initial payment described in Section 2.2(a).

 

(d) The parties agree that the liquidated damages provided in Sections (b) and
(c) above are intended to limit the claims that a non-defaulting party hereto
may have against a defaulting party hereto in the circumstances described
therein. The parties acknowledge and agree that the liquidated damages provided
in such Sections bear a reasonable relationship to the anticipated harm, which
would be caused by a breach of this Agreement and the TBA. The parties further
acknowledge and agree that the amount of actual loss caused by a breach of this
Agreement is incapable and difficult of precise estimation and that there would
not be a convenient and adequate alternative to liquidated damages hereunder.

 

11.3 Further Assurances. From time to time after the Closing Date, upon the
reasonable request of Buyer, Seller shall execute and deliver or cause to be
executed and delivered such further instruments of conveyance, assignment and
transfer and take such further action as Buyer may reasonably request in order
more effectively to sell, assign, convey, transfer, reduce to possession and
record title to Buyer to any of the Purchased Assets. Seller agrees to cooperate
with Buyer in all reasonable respects to assure to Buyer the continued title to
and possession of the Purchased Assets in the condition and manner contemplated
by this Agreement; provided, however, Seller shall not be required to spend
additional sums of money other than incidental expenses.

 

11.4 Survival. The obligations to indemnify contained in Article IX hereof, the
agreements contained herein and, as limited by Article IX hereof, shall survive
the Closing and the consummation of the transactions contemplated by this
Agreement, and any dissolution,

 

-37-



--------------------------------------------------------------------------------

merger or consolidation of Buyer or Seller and shall bind the legal
representatives, assigns and successors of Buyer and Seller.

 

11.5 Entire Agreement; Amendment; Waivers. This Agreement, the TBA and the
documents required to be delivered pursuant hereto constitute the entire
agreement between the parties pertaining to the subject matter hereof, and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions of the parties, whether oral or written, and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof, except as specifically set forth
herein. No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision of this Agreement, whether or
not similar, unless otherwise expressly provided.

 

11.6 Expenses. Except as otherwise specifically provided herein, whether or not
the transactions contemplated by this Agreement are consummated, each of the
parties shall pay the fees and expenses of its respective counsel, accountants
and other experts incident to the negotiation, drafting and execution of this
Agreement, the TBA and consummation of the transactions contemplated hereby.

 

11.7 Benefit; Assignment. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by Buyer and Seller and its respective
proper successors and permitted assigns. This Agreement (and any rights,
obligations or liabilities hereunder) may not be assigned or delegated in whole
or in part by any party without the prior written consent of the other party;
provided, however, that Buyer may, without such consent, (a) prior to the
Closing, (i) assign any or all of its rights and any claims under this Agreement
to one or more of its creditors, or (ii) assign any or all of its rights and
interests hereunder to one or more of its Affiliates, provided further, however,
that in such case (x) the representations and warranties of Buyer hereunder
shall be true and correct in all material aspects as applied to the assignee,
(y) both Buyer and the assignee shall execute and deliver to Seller a written
instrument in form and substance satisfactory to Seller within its reasonable
judgment in which both Buyer and the assignee agree to be jointly and severally
liable for performance of all of Buyer’s obligations under this Agreement, and
(z) Buyer and the assignee shall deliver such other documents and instruments as
reasonably requested by Seller, including appropriate certified resolutions of
the boards of directors of Buyer and the assignee; and (b) after the Closing,
assign any or all of its rights and any claims under this Agreement to any other
Person. In the event Buyer assigns its rights hereunder pursuant to this Section
11.7, Seller shall reasonably cooperate with Buyer and its assignee to
consummate the transactions contemplated hereby with such assignee.

 

11.8 Confidentiality.

 

(a) Buyer agrees that prior to Closing, Buyer and its Affiliates, respective
agents and representatives shall only use for its or their own benefit (except
when required by law, rule or regulation and except for use in connection with
Buyer’s financing of the transaction and Buyer’s investigation of the Station
and its assets in connection with this Agreement), and shall hold in strict
confidence and not disclose (unless required under applicable laws or pursuant
to a duly issued subpoena), (i) any data or information relating to Seller, its
Affiliates, or the

 

-38-



--------------------------------------------------------------------------------

Station obtained from Seller or any of its directors, officers, employees,
agents or representatives in connection with this Agreement, or (ii) any data
and information relating to the business, customers, financial statements,
conditions or operations of the Station which is confidential in nature and not
generally known to the public (clauses (i) and (ii) together, “Seller’s
Information”). If the transactions contemplated in this Agreement are not
consummated for any reason, Buyer shall return to Seller all data, information
and any other written material obtained by Buyer from Seller in connection with
this transaction and any copies, summaries or extracts thereof, and shall
refrain from disclosing any of Seller’s Information to any third party or using
any of Seller’s Information for its own benefit or that of any other person,
other than in connection with the filing of tax returns applicable to the
Purchased Assets.

 

(b) Seller agrees that Seller and its Affiliates, agents and representatives
shall only use for its or their own benefit (except when required by law, rule
or regulation and except for use in connection with their investigations and
review of Buyer in connection with this Agreement), and shall hold in strict
confidence and not disclose (unless required under applicable laws or pursuant
to a duly issued subpoena or in connection with obtaining any required third
party consents or approvals or filing any tax returns), (i) any data or
information, relating to Buyer or its Affiliates obtained from Buyer, or from
any of its directors, officers, employees, agents or representatives, in
connection with this Agreement, or (ii) any data and information relating to the
business, customers, financial statements, conditions or operations of the
Station or the Buyer (including, without limitation, of the Station’s operations
under the TBA) which is confidential in nature and not generally known to the
public (clauses (i) and (ii) together “Buyer’s Information”). If the
transactions contemplated in this Agreement are not consummated for any reason,
Seller shall return to Buyer all data, information and any other written
material obtained by Seller from Buyer in connection with this transaction and
any copies, summaries or extracts, thereof and shall refrain from disclosing any
of Buyer’s Information to any third party or using any of Buyer’s Information
for its own benefit or that of any other person other than in connection with
the filing of tax returns.

 

(c) Notwithstanding any other provision to the contrary herein, the provisions
of this Section 11.8 shall survive the termination of this Agreement.

 

-39-



--------------------------------------------------------------------------------

11.9 Notices. All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given (i) on the
date of personal delivery to an officer of the other party, or (ii) if sent by
telecopy or facsimile machine to the number shown below, on the date of such
confirmed facsimile or telecopy transmission, or (iii) when properly deposited
for delivery by commercial overnight delivery service, prepaid, or by deposit in
the United States mail, certified or registered mail, postage prepaid, return
receipt requested, on the date that is two days after the date set forth in the
records of such delivery service or on the return receipt and addressed as
follows, unless and until either of such parties notifies the other in
accordance with this Section of a change of address or change of telecopy
number:

 

If to Buyer:   

Nexstar Broadcasting, Inc.

909 Lake Carolyn Parkway

Suite 1450

Irving, TX 75039

Attention: Perry Sook

Telecopy No.: 972-373-8888

 

With a copy to (which shall not constitute notice to Buyer):

 

    

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Attention: Drew Grabel, Esq.

Telecopy No.: 212-446-4900

If to Seller:   

T. E. Kimbell

President and CEO

Jewell Television Corporation

15851 Dallas Parkway

Suite 600

Addison, TX 75001

 

With a copy to (which shall not constitute notice to Seller):

    

Brian D. Weimer, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, NW.

Washington, DC 20005

Telecopy: 202-661-9042

 

11.10 Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. This Agreement may be
executed and delivered in counterpart signature pages executed and delivered via
facsimile transmission, and any such counterpart executed and delivered via
facsimile transmission shall be deemed an original for all intents and purposes.
The Table of Contents and Article and Section headings in this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.

 

11.11 Income Tax Position. Neither Buyer nor Seller shall take a position for
income tax purposes which is inconsistent with this Agreement; provided, however
that nothing contained herein shall require Buyer or Seller to contest or
litigate in any forum any proposed deficiency or adjustment by any taxing
authority or agency that may challenge the manner in which the transactions
under this Agreement are treated.

 

11.12 Severability. If any provision, clause or part of this Agreement or the
application thereof under certain circumstances is held invalid, or
unenforceable, the remainder of this

 

-40-



--------------------------------------------------------------------------------

Agreement, or the application of such provision, clause or part under other
circumstances, shall not be affected thereby.

 

11.13 No Reliance. Except for (i) successors and any assignees permitted by
Section 11.7 of this Agreement and (ii) lenders (and their successors and
assigns) providing financing for the consummation of the transactions
contemplated by this Agreement:

 

(a) no third party is entitled to rely on any of the representations, warranties
or agreements of Buyer or Seller contained in this Agreement; and

 

(b) Buyer and Seller assume no liability to any third party because of any
reliance on the representations, warranties or agreements of Buyer and Seller
contained in this Agreement.

 

11.14 Judicial Interpretation. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the party which itself
or through its agent prepared the same, it being agreed that the agents of each
party have participated in the preparation hereof.

 

11.15 Saturdays, Sundays and Legal Holidays. If the time period by which any
acts or payments required hereunder must be performed or paid expires on a
Saturday, Sunday or legal holiday, then such time period shall be automatically
extended to the close of business on the next regularly scheduled business day.

 

11.16 Governing Law. This Agreement shall be construed and interpreted according
to the laws of the State of Texas, without regard to the conflict of law
principles thereof.

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“BUYER”

NEXSTAR BROADCASTING, INC.

By:   /s/ Perry Sook    

Name:

 

Perry Sook

   

Title:

 

Chief Executive Officer

“SELLER”

JEWELL TELEVISION CORPORATION

By:   /s/ Tedford Kimbell    

Name:

 

Tedford Kimbell

   

Title:

 

President & CEO

 